     Fill in this information to identify your case:
                    I
     United States Bankruptcy Court for the:
                    !

     Southern ~istrict of Iowa

     Case       num~er (If k n o w n ) : - - - - - - - - - - -          Chapter you are filing under:
                                                                        fill' Chapter?
                                                                        Q Chapter11
                                                                        Q Chapter12
                                                                        Q Chapter13                                                    1:1 Check if this is an
                                                                                                                                          amended filing


Official Form 101   1




Volu,tary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
The bankr~ptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-fand in joint cases, these forms use you to ask for information from both debtors. For example, Iif a form asks, "Do you own a car,"
the answeriwould be yes if either debtor owns a car. When info~mation is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to! distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.                                                          ·
            .       I
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write ydur name and case number
(if known). Answer every question.                                                                                      1




                   Identify Yourself

                                           About O~btor:k                                               •· Abo.ut Debtor~. (Spouse Only In a Joint Case):
1. Your full name

      Write the name that is on your
      government-issued picture
      identification (for example,
                                            £.ric.!<                                                      First name
      your driver's license or
      passport).                                                                                          Middle name
                                           l!tname
      Bring your picture
      identification to your meeting
                                                 a.u ssen
                                           Last name                                                      Last name
      with the trustee.
                                           Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, Ill)




2.    All other names you
      have used in the last 8              First name                                                     First name
      years
      Include your married or              Middle name                                                    Middle name
      maiden names.
                                           Last name                                                      Last name


                                           First name                                                     First name

                                           Middle name                                                    Middle name

                                           Last name                                                      Last name




3. Only the last 4 digits of
                                           XXX                                                            XXX           XX -     ______ ---
   your Social Security
   number or federal                       OR                                                             OR
   Individual Taxpayer
   Identification number                   9xx - xx                                                       9xx-xx
   (ITIN)

Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
    Debtor 1
                      I Narne
                   i Frat
                                      M
                                    Middle Name
                                                           ~la.usseV\
                                                               Last Name
                                                                                                                Case number(ifknown)l_ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                                                                       I
                                                  '

                                                  Abput Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

                   1


    4.    Any business names
          and En1ployer                           1:1    I have not used any business names or EINs.               ·D      I have not used any business names or EINs.
          Identification Numbers
          (EIN) you have used in
          the lastI 8 years                       Business name                                                     Business name
                   I
          Include trade names and
          doing buriness as names                 Business name                                                     Business name

                   i

                   l                              EIN-
                                                               - -------                                            EIN-
                                                                                                                                 - -------
                   !I
                   I
                   I                              EIN-
                                                               - -------                                            -
                                                                                                                    EIN
                                                                                                                        - - -------
                   I
                   I
                                I


    5.    Where    ~ou live                                                                                         If Debtor 2 lives at a different address:
                   I


I
                                                      LPD~ StreetW·
                                                  Number
                                                                              \,l.lll.sh i n~1Dn bve.               Number          Street
                   I
                   !
                                                                                                    Apt. c).
                   (
                   I
                                                  6tU1C1Il
                                                  City
                                                           ~bluffs                         Itl
                                                                                           State
                                                                                                      5l5Q3
                                                                                                     ZIP Code       City                                      State    ZIP Code

                                                  ~Q ff (ll.t! 1tL-ft fLm i
                                                  County
                                                                                     e                              County

                                                  If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                                  above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                                  any notices to you at this mailing address.                       any notices to this mailing address.



                                                  Number          Street                                            Number          Street


                                                  P.O. Box                                                          P.O. Box


                                                  City                                     State     ZIP Code       City                                      State    ZIP Code




    6. Why you are choosing                       Check one:                                                        Check one:
          this district to file for
          bankruptcy                              liZi Over the last 180 days before filing this petition,          liZi Over the last 180 days before filing this petition,
                                                         I have lived in this district longer than in any                  I have lived in this district longer than in any
                                                         other district.                                                   other district.

                                                  1:11 have another reason. Explain.                                1:1    I have another reason. Explain.
                                                         (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




         Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
Debtor 1                             M
                                 Middle Name
                                                     C. Ia. u sse Y\
                                                         Last Name
                                                                                                        Case number(itknown),_ _ _ _ _ _ _ _ _ _ _ __
                    First Name




                        the Court About Your Bankruptcy Case


1.    The chapter of the                       Check one. (For a brief description of each, see Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing
      Bankr'-'ptcy Code you                    for Bankruptcy (Fonn 201 0)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                               ~Chapter?
      under i
                                               D   Chapter 11

                                               D Chapter 12
                                               D   Chapter 13

               '
s. How ydu will pay the fee                    Ill I will pay the entire fee when I file my petition.
                                                                                                    Please check with the clerk's office in your
               i,
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
               i                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                               D   I need to pay the fee in installments. If you choose this option, sign and attach the
                                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                               D   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.    Have YC(>U filed for                     ~No
      bankruptcy within the
      last 8 years?                            DYes. District                                  When                     Case number
                                                                                                      MM/ DD/YYYY
                                                         District                              When                     Case number
                                                                                                      MM/ DD/YYYY
                                                         District                              When                     Case number
                                                                                                      MM/ DD/YYYY


10. Are any bankruptcy                         ~No
      cases pending or being
      filed by a spouse who is                 DYes. Debtor                                                             Relationship to you
      not filing this case with                          District                              When                     Case number, if known
      you, or by a business                                                                           MM/DD /YYYY
      partner, or by an
      affiliate?
                                                         Debtor                                                         Relationship to you
                                                         District                              When                     Case number, if known
                                                                                                      MM/DD/YYYY


11. Do you rent your
      residence?
                                               a No. Go to line 12.
                                               DYes. Has your landlord obtained an eviction judgment against you?
                                                         D    No. Go to line 12.
                                                         0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                              part of this bankruptcy petition.




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
Debtor1        ·fvicK. M                       Clttusseh
                                                  Last Name
                                                                                                     Case number(ifknown)_ _ _ _ _ _ _ _ _ _ _ _ __




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor         a'No. Go to Part 4.
      of any full- or part-time
      business?                         0   Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                 Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                 Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                  City                                                                    ZIP Code


                                                 Check the appropriate box to describe your business:

                                                 D     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 l:l   Single Asset Real Estate (as defined in 11 U.S. C. § 101 (51 B))

                                                 l:l   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 D     Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                 D     None of the above


13.   Are you filing under              If you are filing under Chapter 11, the courl must know whether you are a small business debtor so that it
      Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                        any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtot?
                                        ~ No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see              0   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 u.s.c. § 101(510).                     the Bankruptcy Code.

                                        0   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any              lZI No
      property that poses or is
      alleged to pose a threat          0 Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                  If immediate attention is needed, why is it n e e d e d ? - - - - - - - - - - - - - - - - - -
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                  Where is the property? , . . , - - , - - - - . . , - - - - - - - - - - - - - - - - - - - - -
                                                                             Number         Street




                                                                             City                                             State   ZIP Code


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page4
Debtor 1    , En, cK /Vl
              First Name    Middle Name
                                                  (1. lo.ussen
                                                     Last Name
                                                                                                        Case number(itknownl _ _ _ _ _ _ _ _ _ _ _ _ __




           Explain Your Efforts to Receive a Briefing About Credit Counseling


15. Tell the court whether
                                                                                                           ·.   ·~~outQeb~or 2 (!i)po~;~se Only ina Joint'casQ):.
   you have received a
   briefing about credit                  You must check one:                                                    You must check one:
   counseling.
                                          li2l I received a briefing from an approved credit                    li2l   I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                           counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                         filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                               certificate of completion.
   counseling before you file for
   bankruptcy. You must                       Attach a copy of the certificate and the payment                         Attach a copy of the certificate and the payment
                                              plan, if any, that you developed with the agency.                        plan, if any, that you developed with the agency.
   truthfulli check one of the
   following choices. If you
   cannot do so, you are not
                                          0   I received a briefing from an approved credit                     0      I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                           counseling agency within the 180 days before I
   eligible to file.
                                              filed this bankruptcy petition, but I do not have a                      filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                               certificate of completion.
   If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,                  Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                      you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                              plan, if any.                                                            plan, if any.
   you paid\ and your creditors
   can begin collection activities        0   I certify that I asked for credit counseling                      0      I certify that I asked for credit counseling
   again.                                     services from an approved agency, but was                                services from an.approved agency, but was
                                              unable to obtain those services during the 7                             unable to obtain those services during the 7
                                              days after I made my request, and exigent                                days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                            circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                      ofthe requirement.
                                              To ask for a 30-day temporary waiver of the                              To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                          requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                        what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                        you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                               bankruptcy, and what exigent circumstances
                                              required you to file this case.                                          required you to file this case.
                                              Your case may be dismissed if the court is                               Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                       dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                                briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                    If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.                  still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                            You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                        agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                        developed, if any. If you do not do so, your case
                                              may be dismissed.                                                        may be dismissed.
                                              Any extension of the 30-day deadline is granted                          Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                         only for cause and is limited to a maximum of 15
                                              days.                                                                    days.

                                          0   I am not required to receive a briefing about                     0      I am not required to receive a briefing about
                                              credit counseling because of:                                            credit counseling because of:

                                              0   Incapacity.    I have a mental illness or a mental                   0   Incapacity.    I have a mental illness or a mental
                                                                 deficiency that makes me                                                 deficiency that makes me
                                                                 incapable of realizing or making                                         incapable of realizing or making
                                                                 rational decisions about finances.                                       rational decisions about finances.
                                              0   Disabiliey.    My physical disability causes me                      0   Disabiliey.    My physical disability causes me
                                                                 to be unable to participate in a                                         to be unable to participate in a
                                                                 briefing in person, by phone, or                                         briefing in person, by phone, or
                                                                 through the internet, even after I                                       through the internet, even after I
                                                                 reasonably tried to do so.                                               reasonably tried to do so.
                                              0   Active duty. I am currently on active military                       0   Active duty. I am currently on active military
                                                               duty in a military combat zone.                                          duty in a military combat zone.
                                              If you believe you are not required to receive a                         If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                        briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                   motion for waiver of credit counseling with the court.




 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                               page 5
    Debtor 1
                 First Name       Middle Name
                                                     C.fa.ussen
                                                          Last Name
                                                                                                             Case number(ifknown)_ _ _ _ _ _ _ _ _ _ _ _ __




                ~nswer        These Questions for Reporting Purposes

                                                16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16. What kind of debts do                        as "incurred by an individual primarily for a personal, family, or household purpose."
        you have?
                                                     0   No. Go to line 16b.
                                                     ~ Yes. Go to line 17.
                                                16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                     money for a business or investment or through the operation of the business or investment.
                                                     ~ No. Go to line 16c.
                                                     0   Yes. Go to line 17.

                                                16c. State the type of debts you owe that are not consumer debts or business debts.



i 17.   Are you filing under
·       Chapter7?                               D No. I am not filing under Chapter 7. Go to line 18.

        Do you estimate that after              S Yes. administrative
                                                       I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                                      expenses are paid that funds will be available to distribute to unsecured creditors?
        any exempt property is
        excluded and                                     ~No
        administrative expenses
        are paid that funds will be                      0    Yes
        available for distribution
:       to unsecured creditors?

! 18.   How many creditors do                   ~1-49                                     D 1 ,ooo-5,ooo                              0    25,001-50,000
        you estimate that you                   0   50-99                                 D 5,001-1 o,ooo                             0    50,001-100,000
        owe?                                    0   100-199                               D 10,001-25,ooo                             0    More than 100,000
                                                0   200-999

    19. How much do you                         D $0-$5o,ooo                          . D $1,000,001-$10 million                      D $500,000,001-$1 billion
        estimate your assets to                 D)!i50,oo1-$1 oo,ooo                    0 $10,000,001-$50 million                     D $1,000,000,001-$10 billion
        be worth?                               ~Sa' $100,001-$500,000                  D $50,000,001-$100 million                    D $10,000,000,001-$50 billion
                                                D $500,001-$1 million                   0 $100,000,001-$500 million                   D More than $50 billion

    20. How much do you                         !!) $0-$50,000                            0   $1,000,001-$10 million                  D    $500,000,001-$1 billion
        estimate your liabilities               D $50,001-$1 oo,ooo                       D $10,000,001-$50 million                   D $1,000,000,001-$10 billion
        to be?                                  D $1oo,oo1-$5oo,ooo                       0 $50,000,001-$100 million                  D $10,000,000,001-$50 billion
l                                               D $500,001-$1 million                     D $100,000,001-$500 million                 D More than $50 billion
• :F.111•1'11   Sign Below

                                                I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    For you                                     correct.
                                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11 ,12, or 13
                                                of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                under Chapter 7.
                                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to ·20 years, or both.
                                                18 U.S.C. §§ 152, 1341,~c

                                                X~~                                                             X __________________
                                                    Signature of Debtor 1                                              Signature of Debtor 2

                                                    Executed on       l '\
                                                                      MM   I DD
                                                                                   Lq
                                                                                  IYYYY
                                                                                                                       Executed on   ,..,.,.,,-,---=-.,..,..,.=:c,-
                                                                                                                                     MM I DD          IYYYY


     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                    page6
Debtor1
             First Name   Middle Name
                                              Cla.u sscn
                                                  Last Name
                                                                                                   Case number (if known>'--------------




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no


                                                                                                                            z-
If you are not represented              knowledge afte            iry that the infor  · n in the sc     I filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                                                   3 -~~J
                                                                                                                           MM        DO /YYYY




                                            Lloyd R. Bergantzel
                                           Printed name

                                            Lloyd R. Bergantzel
                                           Firm name

                                            53674 221st Street
                                           Number      Street




                                            Glenwood                                                       lA              51534
                                           ~C~ity~~~~-----------------,S~ta~te~-----~Z~IP~C~o~de~---------




                                           Contact phone      (712) 328-2360                               Email address   bergantzellaw@aol.com


                                            8265                                                           lA
                                           Bar number                                                      State




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
Debtor 1     Evic,f< M
             First Name   Middle Name
                                        (!,J11u ssen
                                                 Last Name
                                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        D      No
                                        lia    Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        D      No
                                        lia    Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        li2l   No
                                        D      Yes. Name of Person'----------,----,--------..,..---,---,.----=---
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                          Signature of Debtor 1                                         Signature of Debtor 2

                                        Date                 7    :?
                                                             MM/ DD
                                                                         LC,
                                                                       /YYYY
                                                                                                        Date
                                                                                                                         MM/ DD /YYYY

                                        Contact phone - - - - - - - - - - - - - -                       Contact phone

                                        Cell phone                                                      Cell phone

                                        Email address                                                   Email address



 Official Form 101                               Voluntary Petition. for Individuals Filing for Bankruptcy                                page 8
  Fill in this information to identify your case:


     Debtor 1
                                                   MMiddle     Na~ /IJ. uss etJ               Name

     Debtor 2
     (Spouse, if filing) First Name                      Middle Name                      Last Name


     United States Bankruptcy Court for the: Southern District of Iowa

     Case number                                                                                                                                                                D    Check if this is an
                         (If known)                                                                                                                                                  amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                         12/15
Be as complete and accurate as possible.                             married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules                        then complete the ·information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a                         Summary and check the box at the top of this page.


                   Summarize Your Assets


                                                                                                                                                                            Your assets
                                                                                                                                                                            Value of what you own
 1. Schedule AlB: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule AlB ..........................................................................................................       $___:0~--
        1b. Copy line 62, Total personal property, from Schedule AlB ...............................................................................................            $   _4_,_9. . .0~0::...__
                                                                                                                                                                                                .
        1c. Copy line 63, Total of all property on Schedule AlB .........................................................................................................
                                                                                                                                                                                $     LJ.9oD
                   Summarize Your Liabilities


                                                                                                                                                                            Your liabilities
                                                                                                                                                                            Amount you owe
 2. ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .......... ..                                        $_       __,0~--

 3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106EIF)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line Be of Schedule ElF ........................................... .
                                                                                                                                                                                $      {;   l(gJ mo
                                                                                                                                                                                                   I
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ...................................... .
                                                                                                                                                                            +   $      dll1,~88
                                                                                                                                           Your total liabilities               $aLR9,CJ~L~~
                   Summarize Your Income and Expenses


 4. Schedule 1: Your Income (Official Form 1061)
    Copy your combined monthly income from line 12 of Schedule 1........................................................................................ ..


                                                                                                                                                                                    __,~~LP=--...::....8_o_
 5. Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J .................................................................................................. ..            $


L.
 Official Form 106Sum                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
   Debtor 1      Entk. M
                 First Name     Middle Name
                                                flausse:n
                                                    Last Name
                                                                                                   Case number (it known)'-----~---------




               Answer These Questions for Administrative and Statistical Records

   s. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       9,No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       ~Yes


   7. What kind of debt do you have?

       1St Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       D   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



   a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                           Total claim




       9a. Domestic support obligations (Copy line 6a.)                                                    $   to7Lp       lmDn+h
                                                                                                                           I
                                                                                                           $._ _ _ _ _ __
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

                                                                                                           $._ _ _ _ _ __
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                                                                                                           $._ _ _ _ _ __
       9d. Student loans. (Copy line 6f.)


       9e. Obligations arising out of a separation agreement or divorce that you did not report as          $._ _ _ _ _ __
           priority claims. (Copy line 6g.)

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)
                                                                                                         +$._ _ _ _ _ __


       9g. Total. Add lines 9a through 9f.




Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of2
Fill in this information to identify your case:

Debtor 1
                  First Name

Debtor 2
(Spouse, ~filing) First Name                 Middle Name              Last Name


United States Bankruptcy Court for the:   Southern District of Iowa
Case number
(If known)
                                                                                                                                                D Check if this is an
                                                                                                                                                   amended filing


  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                         12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       rl~No
       D     Yes. Name of person, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




    J(~  Signature of Debtor 1                                           Signature of Debtor 2


        Date7
               MM/ DD
                        3/9    I   YYYY
                                                                          Date
                                                                                  7M""M:-:/-D=:D::--:/-:-:YY:-::YY,.,.,--




  Official   Form 106Dec                                      Declaration About an Individual Debtor's Schedules
I
    Fill in this information to identify your case and this filing:


    Debtor 1
                          First Name             MMiddleNam~/(1 lJSSY..KL
    Debtor2
    (Spouse, if filing)   First Name                  Middle Name               Last Name


    United States Bankruptcy Court for the: Southern District of Iowa

    Case number
                                                                                                                                                 D   Check if this is an
                                                                                                                                                     amended filing

    Official Form 106A/B
    Schedule AlB: Property                                                                                                                                       12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.

                    Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do   JOU own or have any legal or equitable interest in any residence, building, land, or similar property?
        13' No. Go to Part 2.
        D     Yes. Where is the property?
                                                                         What is the property? Check all that apply.       Do not deduct 5ecured claims, or exemptions. Put
                                                                         D    Single-family home                           the amount of any secured claims on Schedule D:
          1.1.                                                                                                             Credito(S Who Have CJaimsSecu(ed by Property.
                  Street address, if available, or other description
                                                                         D    Duplex or multi-unit building
                                                                         D    Condominium or cooperative                   Current value of the      Current value of the
                                                                         D    Manufactured or mobile home                  entire property?          portion you own?
                                                                         D    Land                                         $._ _ _ _ __              $._ _ _ _ __
                                                                         D    Investment property
                                                                         D    Timeshare                                    Describe the nature of your ownership
                  City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                         D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                           the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         D   Debtor 1 only
                  County                                                 D   Debtor 2 only
                                                                         D   Debtor 1 and Debtor 2 only                    D   Check if this is community property
                                                                                                                               (see instructions)
                                                                         D   At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification n u m b e r : - - - - - - - - - - - - - -
        If you own or have more than one, list here:
                                                                        What is the property? Check all that apply.        Do liotd~duct secured claims or exempti~ms. Put
                                                                        D    Single-family home                            the amount of any secured claims on ScheduleD:
                                                                                                                           Creditors Who Have c;Jaims Secured by Property.
          1.2.
                  Street address, if available, or other description
                                                                        D    Duplex or multi-unit building
                                                                        D    Condominium or cooperative                    Current value of the      Current value of the
                                                                        D    Manufactured or mobile home                   entire prollerty?         portion you own?
                                                                        D    Land                                          $._ _ _ __
                                                                        D    Investment property
                                                                                                                           Describe the nature of your ownership
                  City                            State      ZIP Code
                                                                        D    Timeshare
                                                                                                                           interest (such as fee simple, tenancy by
                                                                        D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                           the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
                  County                                                D Debtor 2 only
                                                                        D Debtor 1 and Debtor 2 only                       D   Check if this is community property
                                                                        D At least one of the debtors and another              (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification n u m b e r : - - - - - - - - - - - - - -


    Official Form 106A/B                                                 Schedule AlB: Property                                                              page 1
       Debtor 1
                                              First Name                            Middle tllame
                                                                                                        tJa,u ssen
                                                                                                            Last Name
                                                                                                                                                                                                                                    Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ _ __


rhV ,.,,__._,,_._._.,,;W."HM"MW.W'•W......................,UUOW."HMWM"oWWO;MWMW'<""'''"'•C               .""WOV.Wo'."H."m.WMW ....... ."hH.-.w."oW.W .. V   U.W"""hM"M"Um<VM;w=.W.w."HH,.,.,;,.,   ' ' ''''   W   >CoHoN,No."MV   "'""~~.WHM"=mOWM"M"o.W'~~~--~''""''                                                                  ."   , . , , ,••,.h".",WNH."-e;e===W..,.,m~




I                                                                                                                                          What is the property? Check all that apply.                                                               Do not deduct secured claims or exemip\ions. Put
                                                                                                                                           0 Single-family home                                                                                      the amount of any secured cl<~ims ..on ScheduleD:
                                                                                                                                                                                                                                                   ~m~:!.~!OJ:!"Y.h~f;~,~(L~!~!Ir!~,~:.~~~e;L';!!!::!?,erty;,",~
                   1.3.
                                 Street address, if available, or other description                                                        D                Duplex or multi-unit building
                                                          I                                                                                D            Condominium or cooperative                                                                   Current value of the Current value of the !
                                                                                                                                                                                                                                                     entire property?                                                     portion you own?
                                                                                                                                           D            Manufactured or mobile home
                                                                                                                                                                                                                                                     $_ _ _ __                                                            $_ _ _ _ ____,
                                                                                                                                           D                Land
                                                                                                                                           D                Investment property
                                 City                                                           State   ZIP Code                           D            Timeshare                                                                                    Describe the nature of your ownership
                                                                                                                                                                                                                                                     interest (such as fee simple, tenancy by
                                                                                                                                           D            Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                                                                                                     the entireties, or a life estate); if known.
                                                                                                                                           Who has an interest in the property? Check one.
                                                                                                                                           D          Debtor 1 only
                                 County
                                                                                                                                           D          Debtor 2 only
                                                                                                                                           D Debtor 1 and Debtor 2 only                                                                              0   Check if this is community property
                                                                                                                                                                                                                                                         (see instructions)
                                                                                                                                           D At least one of the debtors and another
                                                                                                                                           Other information you wish to add about this item, such as local
                                                                                                                                           property identification n u m b e r : - - - - - - - - - - - - - -


     2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
        you have attached for Part 1. Write that number here....................................................................................... ~




                                    Describe Your Vehicles


     Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
     you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

     3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
               gNo
               llll Yes

                3.1.             Make:                                                       Hondfl                                        Who has an interest in the property? Check one.
                                                                                                                                           ri
                                                                                             ~
                                 Model:                                                                                                               Debtor 1 only
                                                                                                                                           D          Debtor 2 only
                                 Year:
                                                                                                                                           D          Debtor 1 and Debtor 2 only                                                                     Current value of the                                                  Current value of the                                           !
                                 Approximate mileage:                                                                                                                                                                                                entire property?                                                      portion you own?
                                                                                                                                           D          At least one of the debtors and another
                                 Other information:
                                                                                                                                            D         Check if this is community property (see                                                                                                                             $           d275
                                                                                                                                                      instructions)



              If you own or have more than one, describe here:
                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                          I
                3.2.            Make:                                                                                                      Who has an interest in the property? Check one.                                                           Do not deduct secured claims or exemptions. Put                                                                                      I
                                                                                                                                           D          Debtor 1 only
                                                                                                                                                                                                                                                     the amount of any secured claims on Schedule D:                                                                                   l
                                Model:                                                                                                                                                                                                               Creditors Who Have Claims Secured byProperty.                                                                                     !
                                                                                                                                           D          Debtor 2 only                                                                                           '   '' ''''' ''' ''' "-'"·"'"""·"'".".".WAm".'"."mW.".W.".".m".".".".".".m"·'".".' .W.".".".'"·"·"·'"·""-'"." •••   .,,~ J
                                                                                                                                                                                                                                                                                                                                                                                    •••


                                Year:
                                                                                                                                           D          Debtor 1 and Debtor 2 only                                                                     Current value of the                                                  Current value of the                                           !
                                                                                                                                                                                                                                                     entire property?                                                      portion you own?     '
                                Approximate mileage:                                                                                       D          At least one of the debtors and another
                                Other information:
                                                                                                                                                                                                                                                     $_ _ _ __                                                             $._ _ _ __
                                                                                                                                            D Check if this is community property (see
                                                                                                                                                      instructions)




       Official Form 106A/B                                                                                                                  Schedule AlB: Property                                                                                                                                                                                   page 2
Debtor 1
                   --
                   ~n0
                             -      M          CJ flu sseo                                          Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name       Middle Name      Last Name




                                                              Who has an interest in the property? Check one.          Do not deduct secured claims or e)(emptions. Put
   3.3.    Make:
                                                                                                                       the amount of any secured claims on Schedule 0:
                                                              D Debtor 1 only                                          Creditors Who Have Claims Secured by Properly.
           Model:
                                                              D Debtor 2 only
           Year:                                                                                                        Current value of the                                      Current value of the
                                                              D Debtor 1 and Debtor 2 only
                                                                                                                        entire property?                                          portion you own?
           Approximate mileage:                               D At least one of the debtors and another
           Other information:                                                                                                                                                     $_ _ _ __
                                                                                                                        $_ _ _ __
                                                              D Check if this is community property (see
                                                                instructions)


                                                              Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
   3.4.    Make:
                                                                                                                        the amount of any secured claims on Schedule D:
                                                              D Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
           Model:
                                                              D Debtor 2 only
           Year:                                                                                                        Current value of the
                                                              D Debtor 1 and Debtor 2 only
                                                                                                                        entire property?
           Approximate mileage:                               D At least one of the debtors and another
           Other information:
                                                                                                                        $_ _ _ _ __                                               $_ _ _ _ __
                                                              D Check if this is community property (see
                                                                instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   ~No
   DYes


                                                              Who has an   intere~t   in the property? Check one.       Do not deduct secured claims or exemptions; Put
   4.1.    Make:
                                                                                                                        the amount of 11ny secured claims on .Schedule.D:
           Model:                                             D Debtor 1 only                                           Creditors Who Have Claims Secured byProperty.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                              Current value of the                                      Current value of the
           Other information:                                 D At least one of the debtors and another                 entire property?                                          portion you own?


                                                              D Check if this is community property (see                $._ _ _ __                                                $_ _ _ __
                                                                instructions)



   If you own or have more than one, list here:

   4.2.    Make:                                              Who has an interest in the property? Check one.          Do not deduct sec~red claims.or exemptions. Put
                                                                                                                      ·the amount of an~ secured ~~lms on Schedule D:
           Model:                                             D Debtor 1 only                                          Creditors Who HaveCiaims.Secured by Property.
                                                              D Debtor 2 only                                       '""'"'"'''"""""''"'*'"'-"'   0'<   '·''·'-~''"*~""-'"'""'"""""""'~'-'"'-"«

           Year:                                                                                                        Current value of the                                      Current value ofthe ;
                                                              D Debtor 1 and Debtor 2 only
                                                                                                                        entire property?                                          portion you own?
           Other information:                                 D At least one of the debtors and another

                                                                                                                        $._ _ _ _ __                                              $_ _ _ _ __
                                                              D Check if this is community property (see
                                                                instructions)




Official Form 106AIB                                           Schedule AlB: Property                                                                                                            page 3
 Debtor 1
                         First Name               Middle Name
                                                                            tlaussen
                                                                                 Last Name
                                                                                                                                                                 Case number (it k n o w n ) · - - - - - - - - - - - - - -




                   Describe Your Personal and Household Items

                                                                                                                                                                                                                          Current value of the
      ypu oWII ;c>r have any legal or equitable interest in any of.the following items?                                                                                                                                   portion you own?
                                                                                                                                                                                                                          Do not deduci secured claims
                                                                                                                                                                                                                          or exemptions.,
6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware


      g,~~s. Describe......... f+tlbJe~Mi'r..5)-fec:l j neY"                                                                                                                                                                 $.___,_!_/..:.__,~::._-- -
                                               L. . .
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                         collections; electronic devices including cell phones, cameras, media players, games


      ~~:s. Describe.......... ,~ ~CJ\(i)me-\3ooR:s-;scn·y~105"'''""0~a.r-f T 'I,PSif) ceTf"Dih'oJhf::l                                                                                                                      $_9'-""""5.......,;_0_
                                               L.. ....
B. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                         stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      D No
      D Yes. Describe ..........              !
                                              !

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                         and kayaks; carpentry tools; musical instruments
     D No
     D Yes. Describe ......... .                                                                                                                                                                                            $_ _ _ _ _ __

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     D No
     DYes.                                                                                                                                                                                                                  $._ _ _ _ __

11.Ciothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     g~Yes.
        No                      r-,n!A':t::l~
            Describe .......... I1.._....10Tne.S
                                                                                 -------~~----·--~~-
                                              i
                                              lw.w.~"'""'""'""""'""'"""'"=~"""~·=~"'""""'~·~·"·""'~"~~·"'"'""""'"'""'.u'""'""""'""""'"'"'"'"''"~~=·"·'"''""""'



12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
     D No
     D Yes. Describe ..........                                                                                                                                                                                             $._ _ _ _ __

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     D No
     D Yes. Describe ......... .                                                                                                                                                                                            $._ _ _ _ _ __

14. Any other personal and household items you did not already list, including any health aids you did not list

     D No
     D Yes. Give specific                                                                                                 $._ _ _ _ __
       infurmation .............. 1 ____________________________________________________________________________________ ~~--------~

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                             /3;?, .£
                                                                                                                                                                                                                        :=========::!
    for Part 3. Write that number here ...........................................................................................................................................:. .:........._..:_:........~_-+_::.......
                                                                                                                                                                                                •'''·
                                                                                                                                                                                                                             $

                                                                                                                                                                                                                                                     .w.J




 Official Form 106A/B                                                                             Schedule AlB: Property                                                                                                                page4
Debtor 1                                                                                                                                                      Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name              Middle Name                      Last Name




                Describe Your Financial Assets
          ..                                                 .    . . '               '                                          .
Do you· o~n. or have any legal.or equitable interest in any ()f the. fqllowing?                                                                                                                               Current value of the
                                                                                                                                                                                                              portion. you own?
                                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                                              or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   D     No
   r:f Yes ................................................................................................................................................................   Cash: .......................    $._    _t_/~Q,_O'----


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   D No
   DYes ................... ..                                                                    Institution name:


                                               17.1. Checking account:                                                                                                                                         $_ _ _ _ __

                                               17.2. Checking account:                                                                                                                                         $_ _ _ _ _ __

                                               17 .3. Savings account:                                                                                                                                         $._ _ _ _ __

                                               17 .4. Savings account:                                                                                                                                         $._ _ _ _ __

                                               17 .5. Certificates of deposit                                                                                                                                  $._ _ _ _ __

                                               17.6. Other financial account:                        MoneAJ Nc±worK Card                                                      fOe fWtcir.cl< $.____._1"-'<>-[JJ.L--_
                                               17.7. Other financial account:                                                                                                                                  $._ _ _ _ __

                                               17 .8. Other financial account:                                                                                                                                 $._ _ _ _ __

                                               17 .9. other financial account:                                                                                                                                 $._ _ _ _ _ __




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   D     No
   DYes ............... ..                     Institution or issuer name:

                                                                                                                                                                                                               $._ _ _ _ _ __
                                                                                                                                                                                                               $._ _ _ _ _ __
                                                                                                                                                                                                               $._ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

   D No                                        Name of entity:                                                                                                                % of ownership:
   D Yes. Give specific                                                                                                                                                       0%                %              $
     information about
     them ........................ .                                                                                                                                          0%                %              $
                                                                                                                                                                              0%                %              $




Official Form 106AIB                                                                            Schedule AlB: Property                                                                                                     page 5
 Debtor 1                                                                                           Case number (it known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name          Middle Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    D No
    DYes. Give specific                 Issuer name:
      information about
                                                                                                                                    $._ _ _ _ __
      them ..................... ..
                                                                                                                                    $._ _ _ _ __
                                                                                                                                    $._ _ _ _ __


21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D    No
   ~Yes. List each
         account separately.            Type of account:          Institution name:

                                        401(k) or similar plan:        I Sf       Dala. LfOit<                                      $       500
                                        Pension plan:                                                                               $

                                        IRA:                                                                                        $
                                        Retirement account:                                                                         $
                                        Keogh:                                                                                      $

                                        Additional account:                                                                         $
                                        Additional account:                                                                         $


22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   D No
   DYes ........................ ..                           Institution name or individual:
                                        Electric:                                                                                   $_ _ _ _ __
                                        Gas:                                                                                        $_ _ _ _ __
                                        Heating oil:                                                                                $_ _ _ _ __
                                        Security deposit on rental u n i t : - - - - - - - - - - - - - - - - - - - - - - - - -      $_ _ _ _ _ __
                                        Prepaid rent:                                                                               $_ _ _ _ __
                                        Telephone:                                                                                  $_ _ _ _ _ __
                                        Water:                                                                                      $_ _ _ _ _ __
                                        Rented furniture:                                                                           $_ _ _ _ __
                                        Other:                                                                                      $_ ____:_,_ __


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   D No
   D    Yes..........................   Issuer name and description:
                                                                                                                                    $._ _ _ _ __




Official Form 106AIB                                                       Schedule AlB: Property                                             page 6
 Debtor 1
                   First Name            Middle Name
                                                         C-la.u s sen
                                                               Last Name
                                                                                                               Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ __




24.1nterests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   D No
   D   Yes ····································   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                        $_ _ _ _ __
                                                                                                                                                        $. _ _ _ _ __
                                                                                                                                                        $._ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   D No
   D Yes.    Give specific
       information about them ....
                                                                                                                                                        $_ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   D No
   D   Yes. Give specific
       information about them ....                                                                                                                      $._ _ _ _ _ __


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   D No
   D   Yes. Give specific
       information about them ....                                                                                                                      $._ _ _ _ __


Money or prpp~rty owed to you?                                                                                                                          Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not decjuct secured
                                                                                                                                                        claims or exemptions. ··

28. Tax refunds owed to you
   D No
   D   Yes. Give specific information                                                                                         Federal:              $_ _ _ _ __
            about them, including whether
            you already filed the returns                                                                                     State:                $._ _ _ _ __
            and the tax years ....................... .                                                                                             $._ _ _ _ __
                                                                                                                              Local:



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   D No
   D   Yes. Give specific information ............. .
                                                                                                                             Alimony:                   $
                                                                                                                             Maintenance:               $
                                                                                                                             Support:                   $
                                                                                                                             Divorce settlement:        $
                                                                                                                             Property settlement:       $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   D No                                                     .-------"---·---------~--·------------,
   D   Yes. Give specific information .............. .




Official Form 106A/B                                                       Schedule AlB: Property                                                                  page 7
 Debtor 1                                                                                                Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name         Middle Name           Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    D No
    D   Yes. Name the insurance company             company name:                                           Beneficiary:                                Surrender or refund value:
             of each policy and list its value ....
                                                                                                                                                        $._ _ _ _ __
                                                                                                                                                        $_ _ _ _ _ __
                                                                                                                                                        $. _ _ _ _ __

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
    D No
    D   Yes. Give specific information ............ ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    D No
    D   Yes. Describe each claim ................... ..
                                                                                                 ~~--------~~~~---~ $._ _ _ _ _ _ __

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
    D No                                                  f""'""~~---"·----"·-·------·-
    0   Yes. Describe each claim ................... ..
                                                                                                                                                        $._ _ _ _ _ __




35.Any financial assets you did not already list
    D No
    D   Yes. Give specific information .......... ..




               Describe Any Business-Related Property You Own or Have an Interest ln. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   r:tf No. Go to Part 6.
   D    Yes. Go to line 38.

                                                                                                                                                   Current value of the
                                                                                                                                                   portion you'oWi'i?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   orexemptions.

38. Accounts receivable or commissions you already earned
   D No
   D    Yes. uto:sl'rlluto .......;


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   D No
   CJ   Yes.




Official Form 106AIB                                                    Schedule AlB: Property                                                                     page 8
Debtor 1           f.vi c)( M
                   First Name         Middle Name
                                                       t/(lUSSO)
                                                        Last Name
                                                                                             Case number (if k n o w n ) ' - - - - - - - - - - - - - -




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   D No
   D Yes. Describe ......



41.1nventory
   D  No
   D Yes. Describe ......


42.1nterests in partnerships or joint ventures
   0    No
   D Yes. Describe.......            Name of entity:                                                        % of ownership:
                                                                                                            ____%              $_ _ _ _ _ _ _ __
                                                                                                            ____%              $_________
                                                                                                            ____%              $_________

43. Customer lists, mailing lists, or other compilations
   D   No
    D Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
               D No                           r------------·-·--·-----------------,
               D    Yes. Describe........
                                                                                                                                $._ _ _ _ _ __


44.Any business-related property you did not already list
   D  No
   D Yes. Give specific                                                                                                         $_ _ _ _ _ __
      information .........
                                                                                                                                $_ _ _ _ _ __
                                                                                                                                $._ _ _ _ _ __
                                                                                                                                $._ _ _ _ _ __
                                                                                                                                $._ _ _ _ _ __

                                                                                                                                $




               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln.
               If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   ef No. Go to Part 7.
   D Yes. Go to line 47.
                                                                                                                               Current value of .th.e
                                                                                                                               p()rtloil ycn(owil?
                                                                                                                               Do not deduct secured claims.
                                                                                                                               or ex~rnptions:             '
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
   D No
   DYes ........................ .

                                                                                                                                 $_ _ _ _ _ _ ,
                                                                                                                                                        . ,.,. .,J
Official Form 106AIB                                                Schedule AlB: Property                                                  page 9
 Debtor 1
                       First Name            Middle Name
                                                                      C., Iau ss e__n
                                                                           Last Name
                                                                                                                                                   Case number (it k n o w n ) ' - - - - - - - - - - - - - -



48. Crops-either growing or harvested
     D     No

                                                                                                                                                                                                                $_ _ _ _ _ __

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     D No
     D     Yes ..........................   ,--.,-----------------------------"""1
                                                                                                                                                                                                                 $_ _ _ _ _ __

so. Farm and fishing supplies, chemicals, and feed
     D No
     D     Yes .......................... r---------·--·~-. . -------~~--·~"-""'""'_,_,,.,,,_,_~,,·~·-·~~---·~·--,.,,___.1

                                                                                                                                                                                                                 $. _ _ _ _ __

51. Any farm- and commercial fishing-related property you did not already list
     D No
     D     Yes. Give specific
           information ............ .                                                                                                                                                                            $. _ _ _ _ __

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                $._ _ _ _ _ __
     for Part 6. Write that number here ..................................................................................................................................................      :.-+

                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     ~No                                                                                                                                                                                                            $._ _ _ __
     D     Yes. Give specific
           information.    ....                                                                                                                                                                                      $_ _ _ _ __
                                                                                                                                                                                                                     $_ _ _ _ __


54. Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                             -+                 $



                   List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ..............................................................................................................................................................   -+     $.___                    Q"'"""'---
56. Part 2: Total vehicles, line 5                                                                                 $     ~Z75
57. Part 3: Total personal and household items, line 15                                                            $       L3J.5
58. Part 4: Total financial assets, line 36                                                                        $          7DD
59. Part 5: Total business-related property, line 45                                                               $           0
60. Part 6: Total farm- and fishing-related property, line 52                                                      $           0
61. Part 7: Total other property not listed, line 54                                                                             0                                                                          .....................................................................................!
                                                                                                                                                                                                                                                                                                ~
62. Total personal property. Add lines 56 through 61 ................... ..                                                                            Copy personal property total                    -+        $         '-1900

63. Total of all property on Schedule AlB. Add line 55+ line 62 ..........................................................................................                                                  I$ L/9C{)

 Official Form 106A/B                                                                      Schedule AlB: Property                                                                                                                                 page 10
 Fill in this information to identify your case:

  Debtor 1                                      N\Middle Name
                                                                Cla.ussen    Last Name

  Debtor2
  (Spouse, if filing) First Name                  Middle Name                Last Name


  United States Bankruptcy Court for the: Southern District of Iowa

 Case number
  (If known)
                                                                                                                                                                                                                         D          Check if this is an
                                                                                                                                                                                                                                    amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                                                                                                                      04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AlB: Property (Official Form 1OBA/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                  Identify the Property You Claim as Exempt


     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       ~ You are claiming state and federal nonbankruptcy exemptions.                    11 U.S. C. § 522(b)(3)
      1:1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule AlB that you claim as exempt, fill in the information below.


       Brief desc;;l~tloo'>~Jtl;ieproperty ,l;lnd line on        Current value ofthe            Amount of the ex~;~mptlon you claim                                                  .Specific laws that allow exemption
       ScheduleAIB.thlit listS. this property                   ·p()rtlon.you own
                                                                 .CopY'the value from           Check onlyone bqlfforel!lch exemption.
                                                           · · '>Schedule.A!B

      Brief
      description:                 Vehi cJeJ                    $    aF75                        ~$            d.f(75
       Line from
       Schedule AlB:
                                                                                                 1:1100% of fair market value, up to
                                                                                                    any applicable statutory limit                                                       lo:A 7. U (9.                                                        b.J
      Brief
      description:
                             furniture. £let-ironic~                     13~5                    ~$ 132.5
                             ~I                IClofhe.S -~-=-
       Line from
       Schedule AlB:
                                                                                                 D      100% affair market value, up to
                                                                                                        any applicable statutory limit
                                                                                           ·····································   ..., ..
                                                                                                                                                                                         l.P~J. u( 5.6J
                                                                                                                                                                              . ......................................                           ········ ......................
      Brief
      description:            Cash        Yolk 1 Mone-1/        $_1-'--0=-.,0.....____ li$ 100                                                                                         ~~7.LP(14.b)
                                      I           C.(11rC/                                       D      100% of fair market value, up to
       Line from
       Schedule AlB:          llitl=J,JI                                                                any applicable statutory limit                                                 loa?. tu(C'.b.)
                                                                                                                                             .................................................................................................................................. ··············j

 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      121' No
      D    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           0       No




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                                                                                                       page 1 of j_
Fill in this information to identify your case:


Debtor 1               Ert·c.. M Claussen
                       First Name                 Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern District of Iowa

Case number
(If known)                                                                                                                                   D   Check if this is an
                                                                                                                                                 amended filing


Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
    ~ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    D       Yes. Fill in all of the information below.


                List All Secured Claims

  .LI~i ~;~Usep!Jred claims. if a. creqit6r hl:l~ more tha.n Me secl.lr~d cl~im, li~t th~.•c;reqitor separately
   for each claim. If more than one creditor,has a particular claim;· listthe other creditors i~ Part 2.
   As much as possible; list the claims in,.alpl1abetical order according.to the creditor's name.

                                                           Describe the property that secures the claim:                    $._ _ _ _ __ $._ _ _ _ _ $_ _ __




                                                           As of the date you file, the claim is: Check all that apply.
                                                           D Contingent
                                                           D Unliquidated
     City                           State   ZIP Code       D Disputed
  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  D     Debtor 1 only                                      D    An agreement you made (such as mortgage or secured
  D     Debtor 2 only                                           car loan)
  D     Debtor 1 and Debtor 2 only                         D    Statutory lien (such as tax lien, mechanic's lien)
  D     At least one of the debtors and another            D    Judgment lien from a lawsuit
                                                           D    Other (including a right to o f f s e t ) - - - - - - - -


                                                           Last4          of account number

                                                           Describe the property that secures the claim:                                 $._ _ _ _ _ $._ _ __
     Creditors Name

     Number             Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           D    Contingent
                                                           D    Unliquidated
     City                           State   ZIP Code       D    Disputed
  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  D     Debtor 1 only                                      D    An agreement you made (such as mortgage or secured
  D     Debtor 2 only                                           car loan)
  D     Debtor 1 and Debtor 2 only                         D    Statutory lien (such as tax lien, mechanic's lien)
  D     At least one of the debtors and another            D    Judgment lien from a lawsuit
                                                           D    Other (including a right to o f f s e t ) - - - - - - - -
  D     Check if this claim relates to a




Official Form 1060                                Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of_\
 Fill in this information to identify your case:


 Debtor 1
                       First Name
                                                  M
                                                  Middle Name
                                                                C, Ia u ssen       Last Nam

 Debtor2
 (Spouse, if filing)   First Name                 Middle Name                      Last Name


 United States Bankruptcy Court for the: Southern District of Iowa
                                                                                                                                                              D   Check if this is an
 Case number
  (If known)                                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts oil Schedule
AlB: Property (Official Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
    ~No. Go to Part 2.
    IZI Yes.
2. Llstal!  of,yo~r priority unsecured claims. It; creditor nas more than
                                                                a                              pne
                                                                                           priority unsecur(:ld claim, Jist the creditor separately for each claim .. For
                                                                     a:
  .·each claim listed, identifY what tYPe of: claim it i( If; cliii.rn .has both priority and noripi'iority amounts; list that claim here and show botti priority and
    nonpripr\ty amounts. As mucr. as .poss.ii:JI(:J. list the claims hi. alphabetical order according to the creditor's name, lfyou ·h~ve more tha11 tw,~ priority
    un!)ecured claims, fill out the Continuation F,'(.lge. of Part 1. If more than one credlt<>r holds a particular clai!TI, listthe other creditors in Part ;3 •
   .(For 'al'l explanation of each type of claim,          se~the instructions for this form in the instruction bc.iol<let.)



                                                                                                                                             lll'itnlm"       lo1v1Mo$. ___
      PnoilYCreditosame                                A                  Last 4 digits of account number _ _ _ _                        $
                                                                                                                                         ~I
                                                                                                                                                          $


        OlLPt.f
      Number
                            5·
                          Street
                                     lA /a./n uJ       1
                                                            Vf.           When was the debt incurred?


                         U          ;rb       :rA _ Sf)                   As of the date you file, the claim is: Check all that apply.
                         r..sa .m_Qn ~ate_           SOlo
                                                   ZIP Code
                                                                    -:I 0 contingent
                                                                          O
                                                                              Unliquidated
      W_Do incurred the debt? Check one.                                  0   Disputed
      til' Debtor 1 only
      0      Debtor 2 only                                                Type of PRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                   ft{ Domestic support obligations
      0      At least one of the debtors and another
                                                                          0   Taxes and certain other debts you owe the government
      0      Check if this claim is for a community debt                  0   Claims for death or personal injury while you were
      Is the claim subject to offset?                                         intoxicated
      0 No                                                                0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
      0 Yes
                                                                          Last 4 digits of account number _         _    _     _         $._ _ _ _ _ $._ _ _ _ " ' - - - - -
      Priority Creditor's Name
                                                                          When was the debt incurred?
      Number              Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                          0   Contingent
      City                                State    ZIP Code               0   Unliquidated
      Who incurred the debt? Check one.                                   0   Disputed
      0 Debtor 1 only                                                     Type of PRIORITY unsecured claim:
      0 Debtor 2 only
                                                                          0   Domestic support obligations
      0 Debtor 1 and Debtor 2 only
      0 At least one of the debtors and another                           0   Taxes and certain other debts you owe the government
                                                                          0 Claims for death or personal injury while you were
      0      Check if this claim is for a community debt                    intoxicated
      Is the claim subject to offset?                                     0 Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
      0 No
      0 Yes

Official Form 106E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                     page 1   of~
     Debtor 1
                           First Name           Middle Name
                                                                    tJttussen
                                                                            Last Name
                                                                                                                                          Case number (if k n o w n ) ' - - - - - - - - - - - - - - -


                        List All of Your NON PRIORITY Unsecured Claims

      3. Do any creditors have non priority unsecured claims against you?
         D        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         !;a      Yes

.. 4. List all of y().l.lr no!ipri()rity unsecured claims in the alphabetical order of the credi,tor who holds each claim. If a creditor has more than one
i     non priority un~.et:;.ured claim, list the. creditor separately for each claim. For eaqh claim listed, identify what type of claim it is, .Do ri.ot list claims already
      included i in ·Part>1.Jfmore than orie creditor holds. a particular claim, list·the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fifl ou(ihe Cqnfinuation Page of Part 2;                              · ·       ·

!
8
1
               ';';1:-A=c.~c~r~ed..~,':-t.-+~ed'-4--,.&""l.....,le""""'c_c:..lf_,_iJ.<Lah~Se='-v-.:. . :v,-"'c=e,s~
               Nonpriority Creditors Name
                                                                                                              ·       Last 4 digits of account number     .5_ .K__ _g_ 3_                    $   IOO;OlX)
I               PO           ~OK              ¢_7d-.38                                                                When was the debt incurred?          ln In
               Number            Street

               Qmo.bt~~.
               CJty
                                                                     NE..State            ZIP Code                    As of the date you file, the claim is: Check all that apply.

                                                                                                                      D Contingent
               Who incurred the debt? Check one.                                                                      D Unliquidated
               l2f'
                 Debtor 1 only                                                                                        D Disputed
               D Debtor 2 only
               D Debtor 1 and Debtor 2 only                                                                           Type of NON PRIORITY unsecured claim:
               D At least one of the debtors and another                                                              D Student loans
               D Check if this claim is for a community debt                                                          D Obligations arising out of a separation agreement or divorce
                                                                                                                        that you did not report as priority claims
               Is )he claim subject to offset?                                                                        D Debts to pension or profit-sharing plans, and other similar debts
               ~No                                                                                                    S'Other. Specify    me d i       CI.L!                                                       i
                                                                                                                                                                                                                   I
I              DYes




IEJ f\dvancea ?!hrioea:r~-~
                                                                                                                      Last 4 digits of:-ccount   num~ _I_ 3: q
                                                                                                                                                            Le If I J
                                                                                                                                                                                             $   1;roo-l
               Nonpnority Creditors Name                                                                              When was the debt incurred?                                                                  I


I '&,~n~t gfv ffi IA 51503
                                                                                                                                                                                                                   I
                                                                                                                      As of the date you file, the claim is: Check all that apply.
I              City                                                      State            ZIP Code
                                                                                                                      D Contingent
I              Who incurred the debt? Check one.                                                                      D Unliquidated
'I             fi Debtor 1 only                                                                                       D Disputed
               D Debtor 2 only
               D Debtor 1 and Debtor 2 only                                                                           Type of NONPRIORITY unsecured claim:
               D At least one of the debtors and another                                                              D Student loans
.I                                                                                                                    D Obligations arising out of a separation agreement or divorce
               D Check if this claim is for a community debt                                                            that you did not report as priority claims
Ii             Is jhe claim subject to offset?                                                                        D Debts to pension or profit-,sharing,lans, and ottrer similar debts
I              M No                                                                                                   li Other. Specify me.d I C&_
~ ~D~Y~es~--~~~r-~~~~-===-m•=-w~~~~~=--La=s=t4=-d•i=gi=ts=o=f=awcwcmo••U•·•n•t•mn~u'm==b=er~-Cf-=_L~-~-=-~--~--~$~/=/={)~[)~=-~
         •1=

                                                                                                                                                                    J 7                          - ---
·
1                Po 6nx.. I tfOO lo5
               Nonpriori    Creditors Name
                                                                                                                      When was the debt incurred?
                                                                                                                                                            (
                                                                                                                                                                or I                             )
               N~'1er            Street

                Nfl5hvi /It; 1 TN                                           37d<!Lj                                   As of the date you file, the claim is: Check all that apply.
               City                                                      State            ZIP Code
                                                                                                                      D Contingent
               Who incurred the debt? Check one.
                                                                                                                      D Unliquidated
               l':6 Debtor 1 only                                                                                     D Disputed
               D Debtor 2 only
               D Debtor 1 and Debtor 2 only                                                                           Type of NONPRIORITY unsecured claim:
               D At least one of the debtors and another
                                                                                                                      D Student loans
               D Check if this claim is for a community debt                                                          D Obligations arising out of a separation agreement or divorce
                                                                                                                        that you did not report as priority claims
               !s !Jle claim subject to offset?
                                                                                                                      D Debts to pension or profit-sharing plans, and other similar debts
               ~No
               DYes
                                                                                                                      ~ Other. Specify   mea;         C?L       I
 i
L ...
     Official Form 106E/F                                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                                   page j_ of   .9_
 Debtor 1          Erie/( M
                   First Name      Middle Name         Last Name
                                                                                                      Case number (it known),_ _ _ _ _ _ _ _ _ _ _ _ _ __



                Your NON PRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, nuiJiber them beginning with 4.4, followed by 4.5, and so forth.



                                                                                 Last 4 digits of account number ..:/_ _()__        _J_ ~
                                                                                When was the debt incurred?               (pft1
                                                                                                                              I
                                                                                As of the date you file, the claim is: Check all that apply.

                                                                                 D     Contingent
                                                                                 D     Unliquidated
      Who incurred the debt? Check one.                                          D     Disputed
      rJ Debtor 1 only
      D Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
                                                                                 D     Student loans
      D At least one of the debtors and another                                  D     Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      D Check if this claim is for a community debt
                                                                                 1:1   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            ~     other. specify   persono.__ I
      iJ No
      DYes



                                                                                Last 4 digits of account number          .D._ -:]._ J...o ..:}
                                                                                When was the debt incurred?              lo J IJ
                                                                                                                             I
                                                                                As of the date you file, the claim is: Check all that apply.

      City                                          State                        D     Contingent
                                                                                 1:1   Unliquidated
      Who incurred the debt? Check one.                                         ·D     Disputed
      d Debtor 1 only
      D Debtor 2 only                                                           Type of NON PRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
                                                                                 1:1   Student loans
      1:1 At least one of the debtors and another                                D     Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      D Check if this claim is for a community debt
                                                                                 D     Debts to pension or profit-sharing pia s, and other similar debts
      Is the claim subject to offset?                                            l5i Other. Specify-+L>...""r;~""'-'L.....llo"'""'------
      'iZf No
      DYes



                                                                                Last 4 digits of account number          01.. j_ .2_ i
      Nonpriority Creditors Name

             II g"J.5              & St.                                        When was the debt incurred?               u/7
      Number            Street
                                                                                As of the date you file, the claim is: Check all that apply.

      Ci
        QmrLhtA                                  NE.State
                                                                    Lo8131
                                                                   ZIP Code      D     Contingent
                                                                                 D     Unliquidated
      Who incurred the debt? Check one.                                          D     Disputed
      l2f' Debtor 1 only
      D Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
                                                                                 D     Student loans
      D At least one of the debtors and another                                  D     Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      D Check if this claim is for a community debt
                                                                                 D     Debts to pension or profit-sharing P.lans, and other similar debts
      Is the claim subject to offset?                                            ~     Other. Specify   psona.(
      ~No
      1:1    Yes




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   pagd_of9_
 Debtor 1
                   First Name
                                      M
                                    Middle Name
                                                  C.Jo..v.ssen
                                                         Last Name
                                                                                                           Case number(ifknown>·--------------


                Your NON PRIORITY Unsecured Claims- Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim




0 Cen±rrA./         Rlrfto)t'o         1                 Confro                       Last 4 digits of account number         ..tl11AJtip.f f.z...
      Nonpriority Creditor's Name
                                                                                                                               t; In
        10~~9 · \leUow t;rtle br., Su;+e J.DO
                                                                                      When was the debt incurred?
                                                                                                                                  I
      Number            StreeQ                                .

        Mi nne:±nnKa I M N 55343
      City                                            State          ZIP Code
                                                                                      As of the date you file, the claim is: Check all that apply.

                                                                                      0     Contingent
                                                                                      D     Unliquidated
      Who incurred the debt? Check one.                                               D     Disputed
      rs/ Debtor 1 only
      D Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                    D     Student loans
      D At least one of the debtors and another                                       D     Obligations arising out of a separation agreement or divorce
                                                                                            you did not report as priority claims
      D Check if this claim is for a community debt
                                                                                      0,    Debts to pension or pfofit-sh~ring plans, and other similar debts '
      Is the claim subject to offset?                                                  rS   Other. Specify ~0   Ur ~-fi 0 n 6                                 '
      li No
      DYes



                                                                                      Last 4 digits of account number         ..5{ J.. "'J.. .9                   $300
                                                                                      When was the debt incurred?               {,p/J]
                                                                                                                                      I
                                                                                      As of the date you file, the claim is: Check all that apply.

                                                                                      D     Contingent
                                                                                      D     Unliquidated
      Who incurred the debt? Check one.                                               D     Disputed
      rs/ Debtor 1 only
       D Debtor 2 only                                                                Type of NON PRIORITY unsecured cl?im:
       D Debtor 1 and Debtor 2 only                                                   D  Student loans
       D At least one of the debtors and another
                                                                                      D  Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims                              '
       D Check if this claim is for a community debt
                                                                                       ~ Debt.s tci pension or profit-sharing/plans, and other similar debts
      Is the claim subject to offset?                                                  ~ other. specify      perSOYIIA.._                                    :
       ~No
       DYes


                                                                                                                                                                      3.;2.00
           CHI HeoJ+h                                                                 Last 4 digits of account number         .1:1:!JA..Jfi_p.J..e,               $
                                                                                                                                                                        I



                                                                                      When was the debt incurred?             WI/I}
                                                                                      As of the date you file, the claim is: Check all that apply.

       City                 I                         State          ZIP Coda         D     Contingent
                                                                                      D     Unliquidated
       Who incurred the debt? Check one.                                              D     Disputed
       Q      Debtor 1 only
       D Debtor 2 only                                                                Type of NON PRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                    D    Student loans
       D At least one of the debtors and another
                                                                                       D    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       D Check if this claim is for a community debt
                                                                                       g,
       Is the claim subject to offset?
       0 No
                                                                                       1.10 other. Specify   me.a ca.. I
                                                                                            Debts to pension or prof!l·sharing plans, and other similar debts
                                                                                                                     I

       DYes




Official ,Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page3. of     9_
Debtor 1           Er/cK
                   First Name
                                                                                                             Case number (if known),._,_ _ _ _ _ _ _ _ _ _ _ _ __



                Your NONPRIORITY Unsecured Claims- Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total elaim



                                                                                        Last 4 digits of account number         ~         .D n i:}                $     30"
                                                                                        When was the debt incurred?              LP I/17
                                                                                        As of the date you file, the claim is: Check all that apply:

      City                                              State         ZIP Code          1:1   Contingent
                                                                                        1:1   Unliquidated
      Who incurred the debt? Check one.                                                 1:1   Disputed
      cr/Debtor 1 only
      1:1    Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      1:1    Debtor 1 and Debtor 2 only                                                 1:1   Student loans
      1:1    At least one of the debtors and another                                    1:1   Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                        9J    Debts to pension or profit-sh~ring plans, and other similar debts
      Is the claim subject to offset?                                                   ~     Other. Specify   YY\ ed I CtA.. I
      ~No
      1:1 Yes


                                                                                        Last 4 digits of account number               lf J_ .9...
                                                                                                                                _..8:':                           $

                                                                                        When was the debt incurred?                  LP/t7
                                                                                                                                       I
                                                                                        As of the date you file, the claim is: Check all that apply.

                                                                                        1:1   Contingent
                                                                                        1:1   Unliquidated
      Who incurred the debt? Check one.                                                 1:1   Disputed
      I]{ Debtor 1 only
      1:1 Debtor 2 only                                                                 Type of NONPRIORITY unsecured cl?im:
      1:1 Debtor 1 and Debtor 2 only                                                    1:1 Student loans
      1:1 At least one of the debtors and another                                       1:1 Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                        g,  Debts to pension or pro?sh:'lring pil ns, and other similar debts·
      Is the claim subject to offlet?                                                   lla Other. Specify ff/t:~t ~(IL_
      ~No
      1:1    Yes



                                                                                        Last 4 digits of account number _{} _/].             q 9.                 $_...:::..l..o-=O-

           1Lo901                LaKeside tb'Hs t+.                                     When was the debt incurred?                &!Jz
                                                                                                                                    I
                                                                                        As of the date you file, the claim is: Check all that apply.

      City                                              State         ZIP Code          1:1   Contingent
                                                                                        1:1   Unliquidated
      Who incurred the debt? Check one.                                                 1:1   Disputed
      'tJ Debtor 1 only
      1:1    Debtor 2 only                                                              Type ofNONPRIORITY unsecured claim:
      1:1    Debtor 1 and Debtor 2 only                                                 1:1   Student loans
      1:1    At least one of the debtors and ano.ther                                   1:1   Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                        g,    Debts to pensio~ or profit-s~aring plans, and other similar debts
      Is the claim subject to offset?                                                   lla Other. Specify     mea       I   C!.tl.J
      ~No
      1:1 Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                     page!:/.. of   ..9-
 Debtor 1            f.ridc
                    First Name
                                       M C.laU-SSen
                                     Middle Name           Last Namet
                                                                                                             Case number (it known>·--------------


                 Your NONPRIORITY Unsecured Claims- Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim



                                                                                        Last 4 digits of account number        Cd.J.,..J±i.fl-1 e.._              $   '-100
                                                                                        When was the debt incurred?             U/11
                                                   CA   State
                                                                 qJ../11ZIP Code
                                                                                        As of the date you file, the claim is: Check all that apply.

                                                                                        0     Contingent
                                                                                        0     Unliquidated
      Who incurred the debt? Check one.                                                 0     Disputed
      r!i Debtor        1 only
      0       Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0       Debtor 1 and Debtor 2 only                                                0     Student loans
      0       At least one of the debtors and another                                   0   Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      0       Check if this claim is for a community debt
                                                                                        0 _,.Debts to pension or prolit:sharing plans, and other similar debts
      Is )he claim subject to offset?                                                   I:J   Other. Specify   fYled I CO.j                             ·
      "21 No
      0       Yes




M          Mert!
      Nonpriority CreditWs Name
                                   Hos~p if-a../                                        Last 4 digits of account number _ _ _ _                                   $   J,ooo
                                                                                        When was the debt incurred?                l_p /J7
                                                                                                                                     I
                                                                                        As of the date you file, the claim is: Check all that apply .
                                                        .IA             51503
      City          ·                                   State           ZIP Code        0     Contingent
                                                                                        0     Unliquidated
      Who incurred the debt? Check one.                                                 0     Disputed
      l!f" Debtor 1 only
       0      Debtor 2 only                                                             Type of NON PRIORITY unsecured cl~im:
       0      Debtor 1 and Debtor 2 only
                                                                                        0     Student loans
       0      At least one of the debtors and another
                                                                                        0     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                         g,   Debts to pension or profit-~haring plans, and other similar debts
      Is the claim subject to offset?                                                   Ill Other. Specify     fl1ed I ( tt-/
      \i No
      0       Yes



                                                                                        Last 4 digits of account number        ..9_ Q_ .D_ ..9_
                                                                                        When was the debt incurred?            ~
      ~ber                Street
                                                                                        As of the. date you file, the claim is: Check all that apply.
        r--a.pi ll ion ,                     NE..
       City                                             State           ZIP Code        0     Contingent
                                                                                        0     Unliquidated
      Who incurred the debt? Check one.                                                 0     Disputed
       trfDebtor 1 only
       0      Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                         0    Student loans
       0      At least one of the debtors and another
                                                                                         ClObligations arising out of a separation agreement or divorce th1!t
                                                                                           you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                         ~ Debts' to pension or profit-~haring pans, and other similar debts
       Is the claim subject to offset?                                                   ~ Other. Specify                 CfA..-
      &fNo
      0 Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                 page5_ of   9._
 Debtor 1           /::r 1C..K
                   First Name
                                       fV\
                                    Middle Name           Last Name
                                                                                                            Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ __



                Your NON PRIORITY Unsecured Claims- Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim



                                                                                                                               _.l..._J_ f._ j_
                                        OmtthC\                                        Last 4 digits of account number
                                                                                                                                                                  $   1800
            eo oox.                  LI-57LPJ                                          When was the debt incurred?
                                                                                                                                 -,
                                                                                                                                I o /17

      City
                                                  NE.. State
                                                                      I.P81Y5
                                                                      ZIP Code
                                                                                       As of the date you file, the claim is: Check all that apply.

                                                                                       1:1   Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
      eiZf Debtor 1 only
      1:1    Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      1:1    Debtor 1 and Debtor 2 only                                                1:1   Student loans
      1:1    At least one of the debtors and another                                   1:1   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                       1:1   Debts to pensio~""='rofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  ~     Other. Specify   f:::f;::Y"SOhCL/
      ISZf No
      1:1    Yes



                                                                                       Last 4 digits of account number         .M,!A.tlfi.pJ..e.,
                                                                                       When was the debt incurred?               U I/1 J
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                             State
                                                                      lo8J05
                                                                      ZIP Code         1:1   Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
      iJ Debtor 1 only
      1:1    Debtor 2 only                                                             Type of NONPRIORITY unsecured cl~im:
      1:1    Debtor 1 and Debtor 2 only
                                                                                       1:1   Student loans
      1:1    At least one of the debtors and another                                   1:1   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       1:1   Check if this claim is for a community debt
                                                                                       g     Debts to pension or profit-~haring,lans, and other similar debts
      Is the claim subject to offset?                                                   ~    Other. Specifytylf'd t C 0...._
      -.eJ No
      1:1    Yes



                                                                                                                               _5 Q j_p ~
                                                                                                                                                                  $;;zoo
      Nonpriority Creditor's Name
                                                         Service.                      Last 4 digits of account number


       'P D 8ox. 3lo Jt./.50                                                           When was the debt incurred?               LP!t7
                                                                                                                                  •
      Number            Street

       Ind io..napo I/ S
      City                                             State          ZIP Code
                                                                                       As of the date you file, the claim is: Check all that apply.

                                                                                       1:1   Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
       I!{ Debtor 1 only
       1:1   Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       1:1   Debtor 1 and Debtor 2 only
                                                                                       1:1   Student loans
       1:1   At least one of the debtors and another
                                                                                       1:1   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       1:1   Check if this claim is for a community debt
                                                                                        g    Debts to pensio/J\9f profit-sparing plans, and other similar debts
       Is the claim subject to offset?                                                  ~    Other. Specify   med I ( O....f
      ~No
       1:1   Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims
Debtor 1           £rick.. M · C..laussen
                   First Name     Middle Name             La sf Name
                                                                                                            Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __



                Your NONPRIORITY Unsecured Claims- Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



                                                                                       Last 4 digits of account number         f2l ~ ~ 3_
                                                                                       When was the debt incurred?              u/11
                                                                                                                                  I
      Nu]± la11ett1
      City
                                                       bA
                                                       State
                                                                       3D3l8
                                                                       ZIP Code
                                                                                       As of the date you file, the claim is: Check all that apply.

                                                                                       0     Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
      t1 Debtor 1 only
      1:1 Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      1:1 Debtor 1 and Debtor 2 only                                                   0     Student loans
      1:1 At least one of the debtors and another                                      1:1
                                                                                         Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                       ~ Debts to pension or profit-sharing pllns, and other similar debts
      Is the claim subject to offset?                                                  ~     other. specify   persona..._
      ~No
      1:1    Yes



                                                                                       Last 4 digits of account number         .!:±_ _L .9_ ;L                   $   Sl)O
                                                                                       When was the debt incurred?             Lo I/17
                                                                                       As of the date you file, the claim is: Check all that apply.

      Ciy                                              State           ZIP Code        1:1   Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
      13' Debtor 1 only
      1:1    Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      1:1    Debtor 1 and Debtor 2 only
                                                                                       1:1   Student loans
      CJ     At least one of the debtors and another
                                                                                       1:1   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                       1:1   Debts to pensio{'\Dprofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   ~    Other. Specify   fA"'CcSOna. I
      fiNo
      0      Yes



                                                                                       Last 4 digits of account number         i.JJ. J:b .3_ .3.
                                                                                       When was the debt incurred?               Lo Ilt7
                                                                       w8J3 1          As of the date you file, the claim is: Check all that apply.

      City                                             State           ZIP Code        1:1   Contingent
                                                                                       1:1   Unliquidated
      Who incurred the debt? Check one.                                                1:1   Disputed
      U Debtor 1 only
      0 Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      1:1 Debtor 1 and Debtor 2 only                                                   1:1   Student loans
      1:1 At least one of the debtors and another                                      0     Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      1:1    Check if this claim is for a community debt
                                                                                       1:1   Debts to pension or profit-shapng plani, and other similar debts
      Is the claim subject to offset?                                                  ~Other. Specify         mea        I   c.tk_
      Ji" No
      1:1    Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page   J.. of _9_
Debtor 1           £r/c/( /\It [!)a ussen
                   First Name     Middle Name              Last Namt.
                                                                                                              Case number (if known>·--------------


                Your NON PRIORITY Unsecured Claims -Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



                                                                                        Last 4 digits of account number                C)    K 9_ ':1._             $   (t;OO
                                                                                        When was the debt incurred?

                                                                                        As of the date you file, the claim is: Check all that apply.

      City                                             /state           ZIP Code        0      Contingent
                                                                                        0      Unliquidated
      Who incurred the debt? Check one.                                                 0      Disputed
      l52f   Debtor 1 only
      0      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                                 0      Student loans
      0      At least one of the debtors and another                                    0      Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      0      Check if this claim Is for a community debt
                                                                                        0      Debts to pension     profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   ~      Other.   Specify-4,...LJ..,.<.Lr;...t..-l'l..l-l....!.J..,~L-----
      1St No
      0      Yes




                                                         Services                       Last 4 digits of account number                _9_ _8_ !3._ !:±..           $   l.PDO
                                                                                        When was the debt incurred?                       u Ilt7
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                                        IJ   738
                                                                        ZIP Code        0      Contingent
                                                                                        0      Unliquidated
      Who incurred the debt? Check one.                                                 0      Disputed
      l!f' Debtor 1 only
      0      Debtor 2 only                                                              Type of NON PRIORITY unsecured cl?im:
      0      Debtor 1 and Debtor 2 only                                                 0      Student loans
      0      At least one of the debtors and another                                    0      Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                        0      Debts to pen.sion or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   ~      other. specify     persona.,{                         .         ·
      til( No
      0      Yes


[ill-!.::                                                                    .                                                        !:f_ ;(_ .9L_ .9.                 4oo
       -K&JS wDrlc{                             Svsterns                                Last 4 digits of account number

                                                                                                                                          LP( t7
                                                                                                                                                                    $


                                                                                        When was the debt incurred?
                                                                                                                                            I

                                                                                        As of the date you file, the claim is: Check all that apply.

                                                                        ZIP Code         0     Contingent
                                                                                         0     Unliquidated
      Who incurred the debt? Check one.                                                  0     Disputed .
      'fi Debtor 1 only
      0      Debtor 2 only                                                              Type of NON PRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                         0     Student loans
      0      At least one of the debtors and another
                                                                                         0     Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                         1:1   Debts to pension or profit-sharing plans, and other similar debts
      Is ~he claim subject to offset?                                                    ~     Other. Specify    me_d    I. C     fA_./
      ~No
      0      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                   page   _&. of ...9...
Debtor 1            En.cJ:.. M
                   First Name       Middle Name          Last Name
                                                                                                             Case number (If k n o w n ) • - - - - - - - - - ' - - - - - - -


                  Your NONPRIORITY Unsecured Claims- Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



                                                                                       Last 4 digits of account number          ~ ]_ 7 9._
                                                                                       When was the debt incurred?              ~
                                                                                       As of the date you file, the claim is: Check all that apply.

                                                                     ZIP Code          CJ     Contingent
                                                                                       l:l    Unliquidated
     Who incurred the debt? Check one.                                                 l:l    Disputed
      iJI Debtor 1 only
      l:l    Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      l:l    Debtor 1 and Debtor 2 only                                                l:l    Student loans
      l:l    At least one of the debtors and another                                   l:l    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      l:l    Check if this claim is for a community debt
                                                                                       CJ     Debts to pension
      Is )he claim subject to. offset?                                                 W' Other. Specify--l-4...L!i.C::.L.I-"""'-1------
     t:i     No
      l:l    Yes



D                                                                                      Last 4 digits of account number _ _ _ _                                    $._ _ __
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?

      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                             State         ZIP Code          l:l    Contingent
                                                                                       CJ     Unliquidated
      Who incurred the debt? Check one.                                                l:l    Disputed
      l:l    Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      l:l    Debtor 1 and Debtor 2 only                                                CJ     Student loans
      l:l    At least one of the debtors and another                                   CJ     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      l:l    Check if this claim is for a community debt
                                                                                       l:l    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  l:l    Other. Specify_ _ _ _ _ _ _ _ _ _ __
      l:l    No
      l:l    Yes


D                                                                                      Last 4 digits of account number _ _ _ _
                                                                                                                                                                  $._ _ __


      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?

      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                             State         ZIP Code          l:l    Contingent
                                                                                       l:l    Unliquidated
      Who incurred the debt? Check one.                                                l:l    Disputed
      CJ     Debtor 1 only
      l:l    Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      l:l    Debtor 1 and Debtor 2 only                                                 l:l   Student loans
      l:l    At least one of the debtors and another                                    CJ    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      l:l    Check if this claim is for a community debt
                                                                                        l:l   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   0     Other. S p e c i f y · - - - - - - ' - - - - - - - -
      CJ     No
      l:l    Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                  page   ,9: of ..9_
 Debtor1                                                                                        Case number (if known;,_ _ _ _ _ _ _ _ _ _ _ _ __
                             Middle Name           Last Name



               List Others to Be Notified About a Debt That You Already Listed

 s. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1• or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                          Last 4 digits of account number _ _ _ _

      City                                 State               ZIP Code

                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line        of (Check one):   D   Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

                                                                          Last 4 digits of account number _ _ _ _
      City                                 State               ZIP Code


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

                                                                          Last 4 digits of account number _ _ _ _
      Cit                                  State               ZIP Code

                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

                                                                          Last 4 digits of account number _ _ _ _
      City


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

                                                                          Last 4 digits of account number _ _ _ _
      Cit                                  State               ZIP Code

                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D Part 1: Creditors with Priority Unsecured Claims
      Number       Street                                                                               D   Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

                                                                          Last 4 digits of account number _ _ _ _
      Cit                                  State               ZIP Code


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                          Line       of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
      Number       Street
                                                                                                        D Part 2: Creditors with Nonpriority Unsecured
                                                                          Claims

      City                                 State               ZIP Code
                                                                          Last 4 digits of account number _ _ _ _


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              pagej_ofj_
Debtor 1     £ri e.- M·
             First Name   Middle Name
                                        ~la.usscn
                                            Last Name
                                                                                       Case number (it known)! _ _ _ _ _ _ _ _ _ _ _ _ __



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                         page j_ of_(_
           Fill in this information to identify your case:


           Debtor
                                First Name
                                                 M·             tlfLU ss en
                                                        Middle Name              Last Name

           Debtor 2
           (Spouse If filing)   First Name              Middle Name              Last Name


           United States Bankruptcy Court for the: Southern District of Iowa

           Case number
            (If known)                                                                                                                                 0         Check if. this is an
                                                                                                                                                   ,             a~;pde'd filing
                                                                                                                                                       ''-._.   ___.--


           Official Form 106G
           Schedule G: Executory Contracts and Unexpired Leases                                                                                                            12/15
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
       additional pages, write your name and case number (if known).                                                               '


           1. Do you have any executory contracts or unexpired leases?
                ~      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AlB: Property (Official Form 106A/B).

           2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
               example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
               unexpired leases.



             .· Person    ,or company with whom you !lave the contract or lease
                 ··.'', . ·..    .   .     . ·.. J".•. ·,                                                  State what the cont.ract or lease is for


       F-11
       ~~ " ' N , . . . a _ m _ e - - - - - - - - - - - - - - - - - - - - - - - -


       .        Number             Street
       ~


                City                                State      ZIP Code



                Name

                Number             Street
,.,.
                Cit                                 State      ZIP Code
                                                                                                                                                   '~""""~...--


       12.31
                Name

       r
       I        Number            Street

                                                    State      ZIP Code




                City                                State      ZIP Code


       Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                                                     page 1 of j_
     Fill in this information to identify your case:

     Debtor 1          Evic... M
                          First Name                               Middle Name                                                        Last Name

     Debtor 2
     (Spouse, if filing) Flmt Name                                 Middle Name                                                        Last Name


     United States Bankruptcy Court for the: Southern District of Iowa

     Case number
     (If known)
                                                                                                                                                                                                                                               D           C~eck if:this is an
                                                                                                                                                                                                                                                           amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                               12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the A~ditional Page, f'll it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your: name and
case number (if known). Answer every question.                                                                           !               :
1
i    1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
          l:l!( No
          DYes
     2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
        Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          ~ No. Go to line 3.
          D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              D      No
               D Yes. In which community state or territory did you l i v e ? - - - - - - - - · Fill in the name and current address of that person.


                     Name of    Your spouse, former spouse, or legal equivalent


                     Number              Street


                     City                                                                 State                                                                        ZIP Code

     3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
         shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
         ScheduleD (Official Form 1060), Schedule E/F(Official Form 106EIF), or Schedule G (Official Form 106G). Use ScheduleD,
         Schedule ElF, or Schedule G to fill out Column 2.
I'
J,,l . ..........
           Colufnb     1"Yqur codebtor                                                                                                                                                                 Column 2: The 'creditor .to'•t.(ll()m:you.o~e the debt
                                                                                                                                                                                                       Check all schedules that apply:

                                                                                                                                                                                                        1:1   Schedule D, line _ __
I            Name
                                                                                                                                                                                                        1:1   Schedule E/F, line _ __
             Number             Street                                                                                                                                                                  1:1   Schedule G, line _ __

                                                                                                  Sta,~



                                                                                                                                                                                                        1:1   Schedule D, line _ __
                                                                                                                                                                                                        1:1   Schedule E/F, line _ _
             Number             Street                                                                                                                                                                  1:1   Schedule G, line _ __

                                                   .................................................. Jl.t~t.e ....................................................................... ?IP (;99e
                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                    ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,1



    3.3
             Name
                                                                                                                                                                                                        1:1   Schedule D, line___                                                                                           I
                                                                                                                                                                                                        1:1   Schedule E/F, line__                                                                                          I
             Number             Street                                                                                                                                                                  1:1   Schedule G, line _ __

                                                                                                                                                                            ZIP Code
                                                                                                                                                                                                   ,,,,,,:::::::::::::::=:=-=·~-·-=:-~·:::::::::::d
Official Form 106H                                                                                                        Schedule H: Your Codebtors                                                                                                              page 1 of                        _J_
    Fill in this information to identify your case:


    Debtor 1           ,Eri~
                        First Name
                                     M tla ussen
                                              Middle Name                 Last Name

    Debtor 2
    (Spouse, if filing) First Name            Middle Name                 Last Name


    United States Bankruptcy Court for the: Southern District of Iowa

    Case number                                                                                                Check if this is:
    (If known)
                                                                                                               0   An amended filing                          ,
                                                                                                               0   A supplement showing postpetition         c~apter 13
                                                                                                                   income as of the following date:           ·
Official Form 1061                                                                                                 MM I DDI YYYY

Schedule 1: Your Income                                                                                                                                       i 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally res•ponsible
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question. I
                                                                                                                                  '
                      Describe Employment

'
!1. Fill in your employment                                                                                                             .        .            i
'   information.                                                                                                               Debtor 2 or non-filing    spou~e

      If you have more than one job,
                                                                             ~Employed
      attach a separate page with
      information about additional          Employment status                                                                  0       Employed
      employers.                                                             0     Not employed                                0       Not employed
      Include part-time, seasonal, or
      self-employed work.
      Occupation may include student
                                           Occupation                       \Ala re hou s~
      or homemaker, if it applies.
                                            Employer's name                -ri rs t btl+11                 Resouvce.S ----____,.--
                                            Employer's address
                                                                            Number Street                                    Number         Street




                                                                            Drvwvho NE.
                                                                            City              State    ZIP Code              City                     State ZIP Code

                                            How long employed there?           .StaxktJ .ftl> .1 lD          I!
                      Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this form.

                                                                                                          For .Debtor 1       For Debtor,2 or
                                                                                                                            .!on•filing spoUse
    2. List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.               2.
                                                                                                       $   0\3~0                   $

    3. Estimate and list monthly overtime pay.                                                    3. +$       LJ.gQ         + $


    4. Calculate gross income. Add line 2 + line 3.                                               4.   $    axoo                   $



Official Form 1061                                                      Schedule 1: Your Income                                                             page 1
Debtor1
                   First Name         Middle Name
                                                    C-laussen    Last Name
                                                                                                                                       Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                                                                   For Debtor 1            For Debtor 2 or


   Copy line 4 here ...............................................................................................   -+ 4.    • $     ag{)"(j             non~filing
                                                                                                                                                                    §Rouse

                                                                                                                                                             $._ _--:-_

5. List all payroll deductions:

    Sa. Tax, Medicare, and Social Security deductions                                                                    Sa.       $     ~QO                 $
    5b. Mandatory contributions for retirement plans                                                                     5b.       $                         $
    Sc. Voluntary contributions for retirement plans                                                                     Sc.       $       155               $
    Sd. Required repayments of retirement fund loans                                                                     Sd.       $                         $
    Se. Insurance                                                                                                        Se.       $     I Old..             $
    Sf. Domestic support obligations                                                                                     Sf.       $                         $
    Sg. Union dues                                                                                                       Sg.       $                         $
    Sh. Other deductions. Specify:                                                                                      Sh. +$                          + $

 6. Add the payroll deductions. Add lines Sa + Sb + Sc + Sd + Se +Sf+ 5g + 5h.                                           6.        $    371                  $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                  7.        $    Cl4-~3               $

 8. List all other income regularly received:
    Sa. Net income from rental property and from operating a business,
        profession, or farm
        Attach a statement for each property and business showing gross
        receipts, ordinary and necessary business expenses, and the total
                                                                                                                                   $                         $
        monthly net income.                                                                                             Ba.
     8b. Interest and dividends                                                                                         8b.        $                         $
    Be. Family support payments that you, a non-filing spouse, or a dependent
        regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                                                      Be.
                                                                                                                                   $                         $

    8d. Unemployment compensation                                                                                       8d.        $                         $
     Be. Social Security                                                                                                Be.        $                         $
     Sf. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  Sf.                                             $_ _ _ __                 $._ _ _ __
          I
     8g. Pension or retirement income                                                                                   8g.        $_ _ __                   $._ _ __

     8h. Other monthly income. S p e c i f y : - - - - - - - - - - - - - -                                              8h. +$                             +$
 9. Add all other income. Add lines Sa + 8b + Be+ Bd + Be + Bf +8g + 8h.                                                 9.    I   $        ()
                                                                                                                                                   II        $
                                                                                                                                                                               I
10.Calculate monthly income. Add line 7 +line 9.
                                                                                                                                       d.~(1.3
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                            10.1      $
                                                                                                                                                    I+ I
                                                                                                                                                             $
                                                                                                                                                                               I=   1$
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-1 0 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                                                             11. +      $._ _ _ __

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies                                                   12.        1$ O?L/a3
                                                                                                                                                                                    Combined
                                                                                                                                                                                    monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     1:1 No.
     1:1 Yes. Explain:

Official Form 1061                                                                      Schedule 1: Your Income                                                                          page 2
       Fill in this information to identify your case:

       Debtor 1           EcicK.
                           First Name
                                            M          Cto. ussen
                                                     Middle Name              Last Name                        Check if this is:
       Debtor2
       (Spouse, if filing) First Name                Middle Name              Last Name
                                                                                                               0   An amended filing
                                                                                                               0   A supplement showing postpetition chapter 13
       United States Bankruptcy Court for the: Southern District of Iowa                                           expenses as of the following date:
       Case number                                                                                                 MM I DDt YYYY
       (If known)




     Official Form 106J
     Schedule J: Your Expenses                                                                                                                               ' 12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct :
     information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.

                          Describe Your Household

     1. Is this a joint case?

        ~ No. Go to line 2.
        D Yes. Does Debtor 2 live in a separate household?

                    D     No
                    l:l   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                      D No                                      Dependent's relationship to                Dependent's   Does dependent live
        Do not list Debtor 1 and                 ~ Yes. Fill out this information for      Debtor 1 or Debtor 2                       age           with you?
        Debtor 2.                                      each dependent.. ........................ ~])t&--u--~~h~+"'?"'ec--r~--
        Do not state the dependents'                                                                                                    (5          ISd
                                                                                                                                                      No
        names.                                                                                                                                      DYes
                                                                                                                                                    D No
                                                                                                                                                    DYes
                                                                                                                                                    D No
                                                                                                                                                    DYes
                                                                                                                                                    D No
                                                                                                                                                    DYes
                                                                                                                                                    D No
                                                                                                                                                    D
 3. Do your expenses include                     ~
       expenses of people other than             D     ~:s
..     Y()IJ'!~Ifllll~Y()IJr.~~PEIII~.EIIl~?

                     Estimate Your Ongoing Monthly Expenses

     Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
     expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
     applicable date.
  Include expenses paid for with non-cash government assistance if you know the value of
. such assistance and have included it on Schedule 1: Your Income (Official Form 1061.)                                                  Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
        any rent for the ground or lot.                                                                                         4.      $   Jd.DO
         If not included in line 4:
         4a.     Real estate taxes                                                                                              4a.     $._ _ _ _ _ __

         4b.     Property, homeowner's, or renter's insurance                                                                   4b.     $._ _ _ _ _ _ __

         4c.     Home maintenance, repair, and upkeep expenses                                                                  4c.
                                                                                                                                        $._ _ _ _ _ __

         4d.     Homeowner's association or condominium dues                                                                    4d.     $._ _ _ _ _ _ __

Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
 Debtor 1
                  First Name     Middle Name
                                                ~laussen
                                                    Last Name
                                                                                            Case number (if k n o w n ) ' - - - - - - - - - - - - - -




                                                                                                                      :Your expenses'


  5. Additional mortgage payments for your residence, such as home equity loans                               5.     $

  B. Utilities:
       Ba.   Electricity, heat, natural gas                                                                   Ba.    $      1&.I
       Bb.   Water, sewer, garbage collection                                                                 Bb.    $
       Be.   Telephone, cell phone, Internet, satellite, and cable services                                   Be.    $    !10
       Bd.   Other. Specify:                                                                                  Bd.    $

  7. Food and housekeeping supplies                                                                           7.     $   ]50
  8. Childcare and children's education costs                                                                 8.     $
                                    '
  9. Clothing, laundry, and dry cleaning
                                    I
                                                                                                              9.     $   150
10. Personal care products and services                                                                       10.    $
; 11. Medical and dental expefses                                                                             11.    $    /50
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                              12.
                                                                                                                     $    1(.()0
13.    Entertainment, clubs, re«;reation, newspapers, magazines, and books                                    13.    $    150
14.    Charitable contributions iand religious donations                                                      14.    $
15. Insurance.                I
                              I
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance          I                                                                         15a.   $
       15b. Health insurance        !                                                                         15b.   $
       15e. Vehicle insurance                                                                                 15e.   $    -,c:;
       15d. Other insurance. Spe~ify:                                                                         15d.   $

1B.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                               1B.    $

17. Installment or lease payments:
       17a. Car payments for Ve~icle 1                                                                        17a.   $
       17b. Car payments for Vehicle 2                                                                        17b.   $

       17e. Other. Specify:                                                                                   17e.   $
       17d. Other. Specify:                                                                                   17d.   $

18. Your payments of alimo~y, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                          18.
                                                                                                                     $    lt:>l0J
:19.   Other payments you make to support others who do not live with you.
       Specify:                                                                                                19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

       20a. Mortgages on other property                                                                       20a.   $

       20b. Real estate taxes                                                                                 20b.   $
       20c. Property, homeowner's, or renter's insurance                                                      20e.   $

       20d. Maintenance, repair, ~nd upkeep expenses                                                          20d.   $
       20e. Homeowner's association or condominium dues                                                       20e.   $


Official Form 106J                                              Schedule J: Your Expenses                                                 page2
 Debtor 1
                  First Name       Mld,le Name
                                                 {t faussen
                                                   Last Name
                                                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __



                                    ...11.



21.     Other. S p e c i f y : - - - - + - - - - - - - - - - - - - - - - -                                        21.   +$

                                        1
"22.    Calculate your monthly erpenses.

        22a. Add lines 4 through    2].                                                                          22a.   $    cl(o88
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1OBJ-2                     22b.   $
        22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.   $    aLP8 8

                                                                                                                              ~4J,3
 23. Calculate your monthly net income.

       23a.   Copy line 12 (your corbined monthly income) from Schedule I.                                       23a.
                                                                                                                         $

       23b.   Copy your monthly expenses from line 22c above.                                                    23b.   -$   ~&'K't
       23c.   Subtract your monthJ expenses from your monthly income.
              The result is your morthly net income.                                                             23c.
                                                                                                                         $   -fh(p5

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expecJ to finish paying for your car loan within the year or do you expect your
       mortgage payment to increJse or decrease because of a modification to the terms of your mortgage?

       ~No.                    ·       I                                                                                           ..
       [J Yes.      ~~~;~;~ ~~;~; T                      .             .                    . .




Official Form 106J                                             Schedule J: Your Expenses                                                   page 3
B2030 (Fonn 2030) (12/15)




                                   United States Bankruptcy Court
                                                  Southern District Oflowa
                       i
In.e      fr-ic.~ M· C-laussen
                                                                                        Case No. _ _ _ _ _ _ _ __

Debtor                                                                                  Chapter 7
                       I
                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to    llju
                       .S.C.§ 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(.) and that compensation paid to me within one year before the tiling of the petition in
     bankruptcy, oriagreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation ,of or in connection with the bankruptcy case is as follows:
                       !

     For legal servi<;es, I have agreed to accept. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,040.00

     Prior to the filing of this statement I have received ........................ $1.040.00

     Balance Due . l .................................................... $                                      0.00

2.   The source ofthe compensation paid to me was: DEBTOR.

          0    Debtor                      D Other (specify)
3.   The source of compensation to be paid to me is: DEBTOR.

          ~Debtor                          D Other (specify)
4.        ~ I have not agreed to share the above-disclosed compensation with any other person unless they are
          members and associates of my law firm. AFFIRMED

          D  I have agreed to share the above-disclosed compensation with a other person or persons who are not
          members or associates of my law firm. A copy of the agreement, together with a list of the names of the
          people sharing in the compensation, is attached. NOT APPLICABLE.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
          file a petition in bankruptcy;

     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
          hearings thereof;
                    I
B2030 (Form 2030) (12/15)
                    I




6.   By agreement       ith the debtor(s), the above-disclosed fee does not include the following services:

         a. advers arial hearings;
                    1

         b. objections of the U.S. Trustee;
                  I
          c. motiohs to void lien;
                    I
          d. contiriuanes caused by my client's actions;
                   I
          e. hearings regarding the approval of a reaffirmation agreement;

          f. filings with the District Court dealing with Debtor's bankruptcy;

          g. appeals of any judicial decisions regarding Debtor's bankruptcy;

          h. or any other proceedings or work required outside the normal Chapter 7 filing.




                                                     <;!2RTIFICATION~
          Client
                                               ~--.,
          Date




                                                           Name oflaw firm: Lloyd R. Bergantzel
   Fill in this information to identify your case:

   Debtor 1
                        First Name            1      Middle Name              Last Name

   Debtor 2                                   i
   (Spouse, if filing) First Name             I      Middle Name              Last Name
                                              I
   United States Bankruptcy Court (or the: Southern District of Iowa

   Case number                                I
    (If known)                                                                                                                           D   Check if this is an
                                                                                                                                             amended filing




 Official Form 1
                                                            Affairs for Individuals Filing for Bankruptcy                                                      04/19
 Be as complete and ac•ouro""' as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer         question.


                   Give Details                   Your Marital Status and Where You Lived Before


       What is your current

        D     Married
        I5Zf Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?
       IS:{   No
       D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor1:                                              Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                       lived there                                                            lived there

                                                                                          D   Same as Debtor 1                               D   Same as Debtor 1


                                                                       From                                                                      From
                 Number              Street                                                   Number Street
                                                                       To                                                                        To



                 City                              State ZIP Code                             City                    State ZIP Code


                                                                                          D   Same as Debtor 1                               D   Same as Debtor 1


                                                                       From                                                                      From
                 Number              Street                                                   Number Street
                                                                       To                                                                        To



                 City                              State ZIP Code                             City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ~No
        D     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                   Explain the Sources of Your Income

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 1
Debtor 1
                   First Name            Middle Name
                                                                              c2JaussenLast Name
                                                                                                                                                                              Case number (It known), _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                 I
 4. Did you have any incoml from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of ihcome you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint cas~ and you have income that you receive together, list it only once under Debtor 1.



    ~:s.           Fill in the details. I




                                                                                                                                                          (before deductions and



                                            L..,,. , " "'
                                                                                                                                                          exclusions)


            From Jon""" 1 of
                                                                                                 U        Wages, commissions,
                                                                                                          bonuses, tips
                                                                                                                                                                                             0     Wages, commissions,
                                                                                                                                                                                                   bonuses, tips

           ~·~~·                                                                                 D        Operating a business

                                                                                                 ~ Wages, commissions,
                                                                                                                                                                                             0

                                                                                                                                                                                             0
                                                                                                                                                                                                   Operating a business

                                                                                                                                                                                                  Wages, commissions,
            For last calendar year:
                                                                                                          bonuses, tips                                   $                                       bonuses, tips
            (January 1 to Decemrl er 31,                                0! 0 ( g)
                                                                        yyyy
                                                                                                 D        Operating a business                                                               0    Operating a business
                                                                                                                                                                                                                          $--+-----

           ~-~~·~-•••~···.wo·o············.wmmwm ''~"'"~"'~""''                            "   oo •• ' / " " ' "''   ''""'""~·•·.woo·o·owow'o''oo'"oo""




            For the calendar year before that:                                                   ~        Wages, commissions,                                                                0    Wages, commissions,
                                                                                                          bonuses, tips                                       t?Z g_ lJ L{_3                      bonuses, tips
                                                 1

                                                                         a 0 [, ])
            (January 1 to December 31'

           .....   ~·~···.      ,_,   . . "" .
                                                 l   . . . . . . . ."
                                                                        YY'W
                                                                         ""    . ""'
                                                                                                 D        Operating a business                            $}                                 D    Operating a business    $----'------


                                                 1
 s. Did you receive any oth~r income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     ~No
     0 Yes. Fill in the details.


                                                                                                                                                          Gross income from                                               ··Gross income from
                                                                                                                                                          each, source                        Describe below.               each·stiurce
                                                                                                                                                          (before deductions and                                          .(before deductions and
                                                                                                                                                          exclusions)                                                      exclusions)     ··



             From January 1 of current year until                                                                                                    $_ _ _ _ _ _ - - - - - - - $_ _ _ _ __
             the date you filed for bankruptcy:                                                                                                      $_ _ _ _ _ _ - - - - - - - $_ _ _ _ __

                                                                                                                                                     $====.:::
                                                                                                                                                            .....:::::...:::..:::::
                                                                                                                                                                               ...........................   wowow   ............J--~~~-
                                                 i                                                                                                  $._ _ _ _ _ __                                                        $_ _ _ _ _ __
             For last calendar year:
                                                                                                                                                    $._ _ _ _ __                                                          $_ _ _ _ __
             (January 1 to December 31, ___)
                                        yyyy
                                                                                                                                                    $._ _ _ _ __
                                                                                                                                                                                                                          $========
             For the calendar year before that:                                                                                                     $. _ _ _ _ __                                                         $_ _ _ _ __

             (January 1 to December 31, _ _)                                                                                                        $. _ _ _ _ __                                                         $_ _ _ _ __
                                        yyyy
                                                                                                                                                    $._ _ _ _ __                                                          $_ _ _ _ __




Official Form 107                                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    page 2
Debtor 1                                                                                                Case number {if k n o w n ' - - - - - - - - - - - - - - -




                                             2's debts primarily consumer debts?

     Q     No. Neither Debtor
                                   1
                                        nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an             ual primarily for a personal, family, or household purpose."
               During the 90             before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?



                                         each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                                           you paid that creditor. Do not include payments for domestic support obligations, such as
                                           and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                             "m"""m.,,m on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
     fi Yes. Debtor 1 or                  2 or both have primarily consumer debts.
                                         before you filed for bankruptcy, did you pay any creditor a total of $600 or more?



                                      each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                     Do not include payments for domestic support obligations, such as child support and
                                   I Also, do not include payments to an attorney for this bankruptcy case.

                                                                       Dates of       Tota.l amount pi:lid       Amount you still. owe     Was this paymentfor••.
                                   II                                  payment


                    C..hifd
                    Creditor's Name
                                   1
                                        Su,tJOor±
                                             I
                                             I
                                                  &&l/e¥vJ                            $__~w~1~~~             __ $_________                 Q   Mortgage


                    311 Washi~=fnn Sf.S-te.Z.
                                                                                                                                           l:lcar

                    Number     Street                                                                                                      Q   Credit card

                                                                                                                                           Q   Loan repayment

                                                                                                                                           Q   Suppliers or vendors

                                                          ZIP Code                                                                         ~ Other~b l fd $¥~Drf

                                                                                      $_ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                           Q   Mortgage
                    Creditor's Name
                                                                                                                                           l:lcar

                    Number     Street                                                                                                      Q   Credit card

                                                                                                                                           Q   Loan repayment

                                                                                                                                           Q   Suppliers or vendors
                                                                                                                                           l:!Other _ _ __
                    City                     State        ZIP Code




                                                                                      $_ _ _ _ _ _ $._ _ _ _ _ __
                                                                                                                                           Q   Mortgage
                    Creditor's Name
                                                                                                                                           l:lcar

                    Number     Street                                                                                                      Q   Credit card

                                                                                                                                           Q   Loan repayment

                                                                                                                                           Q   Suppliers or vendors

                                                                                                                                           l:!Other _ _ __
                    City                     State        ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 3
                                                I
Debtor1                     Evi cJ<.
                            First Name
                                                I   M. {!.Ja. us.s en
                                            Middle Name           Last Name
                                                                                                               Case number (if known,__ _ _ _ _ _ _ _ _ _ _ _ __



                                                    ----~-----~-----------~,---,~-"-•·-~.w-'"·-·----

   7. Within 1 year before youl filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatl'ves; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support andlalimony.

         Q~                      I                                                                                                               .
         Q Yes. List all payments to an insider.
                                                                                 Dates of      Total amount      Amount you still        Reason for this payment
                                                                                 .payme~t      paid··            owe
                                                                                                                                    T ..... ·.


                                                                                              $._ _ _ _ _ $                         II
                     Insiders Name



                     Number        Street




                     City                                 State   Zl P Code


                                                                                              $_ _ _ _ $._ _ __
                                                                                                                                    ·r .
                     Insiders Name


                     Number        Street




                     City                                 State   Zl P Code


   a. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      Include payments on debts guaranteed or cosigned by an insider.

         Q No
         Q Yes. List all payments that benefited an insider.
                                                                               . Dates of      .Total amount     Alllouiltyoustill 'Reason for this payment
                                                                                ·.payment       paid             owe.

                                                                                              $_ _ _ _ $_ _ __
                     Insider's Name



                     Number       Street




                     City                                 State   ZIP Code



                                                                                              $_ _ _ _ $_ _ __
                     Insider's Name



                     Number       Street




L •........,.,-••.   .'?!!L,..


Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page4
                                      I
Debtor 1        Enc.-J( 1-J\·                    ~lausse.o                                                                                     Case number (it known;._ _ _ _ _ _ _ _ _ _ _ _ __
                       Mldl
                First Name                Name                    Last Name




               Identify Legal         ~ctions,
                                      I
                                               Repossessions, and Foreclosures
  9. Within 1 year before yoJ filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, inciu6ing personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     D No
     dYes. Fill in the details.




            c~ ,..Ar-e red l~C,
                                                                         · Nature ofthe case                                           Court or agency                                                                                          St\ltus ofihe case
                                                                                                                  ·. ················~ ttaWCLthun ie                                                           (1,utfv
                                                 lieWDn                   C.o lie c+ior1                                              courtName                                                                                    f            D        Pending

               Sevvic~s    ,ll:rc                                                                                                 1
                                                                                                                                  ladl7
                                                                                                                                      Number              Street
                                                                                                                                                                 8             Lo-th S+.
                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                         On appeal

                                                                                                                                                                                                                                                         Concluded

                                                                                                                                  ILDunci
                                                                                                                                  I City
                                                                                                                                          I                                    ~tuffi :rA 51!1)3
                                                                                                                                                                                     State ·            ZIP Code
                                                                                                      ""' '"'''''' """' """""""l' """""'       •   """"".,...,.,....,=~=m.vc.->..,.n...,w~~"""m.oW."-""·w.w.v.v.w.o.... w.<>'"M<''-'''   '-"W""''"''"''""'"""-"''=""""·"'''
                                                                                                                                  I

                                                                                                                                  ~~~------------­
                                                                                                                                  !Court Name
                                                                                                                                                                                                                                                D       Pending

                                                                                                                                                                                                                                                CJ      On appeal

                                                                                                                                  !Number                 Street                                                                                D       Concluded


                                                                                                                                  ~~------~--=~~-----
                                                                                                      .................................!City                                         State             ZIP Code

 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.                                               '

     D     No. Go to line 11.
     D     Yes. Fill in the information below.

                                                                                       Desc;rlbe the property                                                                                             Date                            Value of the property



                Creditor's Name                                                                                                                                                                      1--                                    $._ _ _ __

                                                                                                                                                                                                   J
                :-:N-um--,b-er-"'St,..-re""'et:------------                       !.   S~~;~j~~h~i;h~~~~~~
                                                                                       D    Property was repossessed.
                                                                                       D    Property was foreclosed.
                                                                                       D    Property was garnished.
                City                             State        Zl P Code                D   Property was attached, seized, or levied.
                                                                     .
                ··-'''"'''"-''"''"-"""-··~~~--··-·~·~ --~~~----------·-·""'"''"""""-··"'"'"""~~~.~.~-·--


                                                                                       Describe the property                                                                                          .. Date.                               Value of the proper!.)


                                                                                                                                                                                                                                            $_ _ _ ____
                Creditor's Name



                Number       Street
                                                                                       Explain whilt happened

                                                                                       D   Property was repossessed.
                                                                                       D   Property was foreclosed.

                City                             State        Zl P Code
                                                                                       D   Property was garnished.
                                                                                             D Property was attached, seized, or levied .
                                                    ...........   -~_    . ,,............._,,..........

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                                                       page 5
                                     I

Debtor 1          En· c)(MldTM
                  First Name
                              ·CJa ussen  Name            Last Name
                                                                                                                 Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                     !
 11. Within 90 days before yJu filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
                             I
     accounts or refuse to make a payment because you owed a debt?
     D     No                        II
     D     Yes. Fill in the details.!

                                                                     Describe the action the creditor took                          Date action        Amount
                                     I                                                                                              was taken
           Creditor's Name


                                                                                                                                                       $_ _ _ __
           Number     Street




           C1ty                     I      State   ZIP Code          Last 4 digits of account number: XXXX-_ _ _ _


 12. Within 1 year before yo~ filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     D No
     DYes

                  List Certain              and Contributions


 13. Within 2 years before                filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     D     No
     D     Yes. Fill in the aetans, :ror each gift.

            Gifts With a total value of more than $600               Describe the gifts.                                            DatE!S. you gave     Value
           .per<person             !    ·                                                                                           the gill$·


                                                                                                                                                        $._ _ _ __
           Person to Whom You Gave the Gift

                                                                                                                                                        $. _ _ _ __


           Number     Street



           City                            State   ZIP Code


           Person's relationship to you


           Gifts with. a total value,of more th;m $600          ··   Describ~ th~J. gifts                                           Dates you gave      Value
           perperson                ·                                                                        '                      the gifts ·


                                                                                                                                                        $_ _ _ __
           Person to Whom You Gave the Gift

                                                                                                                                                        $_ _ _ __



           Number     Street



           City                            State   ZIP Code


           Person's relationship to you



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Debtor 1           E.vick
                   First Name
                                      ,~r-
                                           k.           t/aussm    Last Name
                                                                                                                        Case number (it known;,_ _ _ _ _ _ _ _ _ _ _ _ _ __




 14. Within 2 years before yoil filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     D     No                              .,

     D     Yes. Fill in the details ror each gift or contribution.



            ..........          ~ tli.,   T ,. . . . . . . . . . .-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (
            Gifts or contributions ~o charities .                         Describe what you c.ontributed                                         Date you

                                                                                                                                                 contributed
                                                                                                                                                                   Value




                                                                                                                                                                   $._ _ __
           Charity's Name


                                            I                                                                                                                      $._ _ __


           Number      Street




           City           State
                                          ZrCode


                                            I
                   List Certain           ~osses

                                           I filed for bankruptcy or since you filed for bankruptcy, did you                  lose anything because of theft, fire, other
                                           I
     D     No
     D     Yes . Fill in the

            Describe ~he propertyiyou lost and                             Describe any insurance coverage for the loss                          Dateofyour        Value of pl'(lperty
            how. the loss occurred                                                                                                               loss              lost     ·
                                                                           Include the amount thatin~urance 11as paid . List pending insurance
                                                                           claims on !ine~33 _of Schedule AlB: Property.

                                                                                                                                                                   $_ _ __




                  List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     D     No
     D     Yes. Fill in the details.

                                                                           Description and value of~_ny.. property transferred                   Date payment.or   Ampunt of payment
                                                                                                                                                 transfer was
            Person Who Was Paid                                                                                                                  made


            Number       Street                                                                                                                                    $._ _ __


                                                                                                                                                                   $_ _ _ __

            City                                State   ZIP Code



            Email or website address


            Pef3on Who Made the Payment, if Not You



Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 7
                   -                   I
Debtor 1           C:rie-k 1M CJaussen
                   First Name      Middle Name                 Last Name
                                                                                                                                    Case number (If known),_ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                     . Description and value of any 11rop~rty transferred                               Date paymentor .       Amount of
                                                                                                                                                        transfer was made      p~yment

            Person Who Was Paid
                                                                                                                                                                              $_ _ _ __
            Number       Street
                                                                                                                                                                              $_ _ _ __



            City                                   ZIP Code
                                       I State

                                       i
            Email or website address



            Person Who Made the Payrent, it Not You


  17. Within 1 year before yo~ filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you d~al with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     1:1   No
     l:l   Yes. Fill in the details:

                                                                       Description and value of any property transferred                               Date payment or        Amount of payment
                                                                                                                                                       transfer was

             Person Who Was Paid
                                       I                                                                                                               made


                                                                                                                                                                              $._ _ _ __
             Number       Street


                                                                                                                                                                              $_ _ _ __
            City                           State   Zl P Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     l:l   No
     1:1   Yes. Fill in the details.

                                                                      Description and value. of property                        Describ~.ariy property or payments received      Oate transfer
                                                                      transferred                                               or debts paid in exchange                        was made

            Person Who Received Transfer


            Number       Street




            City


            Person's relationship to you
                                           State   ZIP Code
                                                                                                        ....................L....                                     ..... !
            Person Who Received Transfer


            Number       Street




            City                           State   ZIP Code

            Person's relationship to you _ _ _ __

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                          pageS
                                           I
Debtor 1
                       First Name
                                           M· tl(lussen
                                      Middle Name                 Last Name
                                                                                                                                Case number (if known,___ _ _ _ _ _ _ _ _ _ _ _ __




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (Thes\l are often called asset-protection devices.)

     0         No                          I
     0         Yes. Fill in the details.
                                           1



                                                                          DescriptiQn and value of th11 property transferred                                                                   Date transfer
                                                                                                                                                                                               was made


               Name of trust




           :        List Certain FIJanclal
                                    I
                                           Accounts, Instruments, Safe Deposit Boxes, and Storage Units
                                          I
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
                             I
     closed, sold, moved, or ~ransferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pen~ion funds, cooperatives, associations, and other financial institutions.
     [J No                               I

     [J        y"·'"' ""'·-l                                              Last 4 digits of account number                Type of account or
                                                                                                                         instrument
                                                                                                                                                           Date account was
                                                                                                                                                           closed, sold, moved,
                                                                                                                                                           or transferred
                                                                                                                                                                                          Last balance before
                                                                                                                                                                                          closing or transfer


                Name of Financial Institution
                                                                          xxxx-_ _ _ _                                   0   Checking                                                      $_ _ __

                Number       Street
                                                                                                                         [J Savings
                                                                                                                         [J Money market
                                                                                                                         [J Brokerage

           '''~~~•~••m••••••~•~••m ""''"'':~~~' •~-~P~C~~""' "''""''' ''""'"" """"''~"~'·' "'"'~"~·••••-'""''""g_2!~~~'"'""""'""""'"'""'""'"""'"""''"'"''''''''·""'""'~'"""-~'"·"·'''"'~'"'"'"""'"~"""""'"'"''""~~•••
                                                                          xxxx-_ _ _ _                                   [J Checking                                                      $._ _ __
                Name of Financial Institution
                                                                                                                         [J Savings
                Number       Street                                                                                     [J Money market
                                                                                                                         0   Brokerage
                                                                                                                        [J Other_ _ __
                City                           State   ZIP Code

 21. Do you now have, or did you have within 1 year before you flied for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     [J No
     [J Yes. Fill in the details.
                                                                          Who else had access to it?                                    Describe th.e contents                                        Do you still
                                                                                                                                                                                                      have it?


                Name of Financial Institution                            =------------1
                                                                         ~N-am-e~~~~----------~
                                                                                                                                                                                                  ;~ ~:s
                                                                                                                                                                                                  i
                Number       Street


                                                                         ~:~:~-b-e_r_s~t~~::~~---z=I=P~C-od7e-----------l                                                                         I
                City                           State   ZIP Code                                                                     I                                                             :
                                                                                                                                    L-~~~...................................~..~~-~~··.J



Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                      page9
Debtor 1                                                                                                    Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ _ __




22. Have you stored orcme,!'N in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    0      No


                                                         Whoels.e·h~s or had access to it?                       DescribeJhe contents                                                                           DO you still
                                                                                                                                                                                                                have it?

                                                                                                                                                                                                                ONo
                                                         Name
                                                                                                                                                                                                                Oves
                                                         Number    Street                                                                                                                                   '




                                                                                                                        · · · ~·~· · · ~-·-· · · ·~"'"'" " " '" ' '"' "'J_..........~.-···"'""·
                                                         CityState ZIP Code




 23. Do you hold or control         property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for ,.n,m<lnn... _
     0     No


                                                         Where. is the property?


                     Name                                                                                                                                                                                  $_ _ __

                                                        Number    Street




            City                   State    ZIP Code
                                                        City                           State     ZIP Code
                                                                                                               L.                          ......................................................... ..\

                                   About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 m Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 ru Site means any locatio11, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
 m Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     ~No
     0     Yes. Fill in the details.




           Name of site                                 Governmental unit


           Number    Street                             Number    Street


                                                        City                  State   ZIP Code



           City                   State    ZIP Code



Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         page 10
Debtor 1                                                                                                     Case number Utknownc__ _ _ _ _ _ _ _ _ _ _ _ __




                                                        Gov.ernmental unit
                                                                                                    r. . .
                                                                                                         Environmental law, If you know it                                                 Date. of notice

                                                                                                    I


                                                        Governmental unit
                                                                                                                                                                                      i
                                                       ,-;--;----;::;--:--------L . .                                                  . ..      . ....................................!
                                                        Number     Street



                                                       City                   State    ZIP Code




 26. Have you been a party          any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     1!:1   No
     Cl     Yes. Fill in the
                                                                                                                                                                                            Status ofthe
                                                          Court or agencll ..                                 Nature of the case                                                            case:

            Case,....,_____~---------
                                                          Court Name
                                                                                                                                                                                            CJ   Pending
                                                                                                                                                                                            lJ   On appeal
                                                          Number     Street                                                                                                                 Cl   Concluded


            Case number                                   City                        State   ZIP Code



                                  . About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            Cl   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time·
            Cl   A member of a limited liability company (LLC) or limited liability partnership (LLP)
            Cl   A partner in a partnership
            Cl   An officer, director, or managing executive of a corporation

            Cl   An owner of at least 5% of the voting or equity securities of a corporation

     ~ No. None of the above applies. Go to Part 12.
     Cl     Yes. Check all that apply above and fill in the details below for each business.
                                                          Desr;:rille the. nature ofthe. business.                            Employer Identification number
                                                                                                                              Do not Include Social Security number or 111N.
             Business Name

                                                                                                                              EIN: _ _ _ _ _ _ _ _ _ _ _
             Number    Street                                                                                             i
                                                         ·Name ofaccount~~nt or bookkeeper                                    ··Dates. business existed
                                                       r-·"~~-~~~~~~~~~~~-~-·-··~-~



                                                                                                                              From                    To
                                    State   ZIP Code

                                                         :~escribe the nature of the business                                 Employer Identification numbllr
                                                                                                                              Do not include Social Security number or 111N.
             Business Name


                                                                                                                              EIN: _ _          -------
             Number    Street
                                                         · Nj!mll of accountant or bookkeeper                                 Oates business existed


                                                                                                                              From                     To
             City                   State   ZIP Code

Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            page 11
Debtor 1                                                                                   f .ltlussen     Last Name
                                                                                                                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                   i
            ...,, '· '"••'•""'''"'="'-·"-"" ·'"=v.w.w.=>V.W.>"·"'j,_,..,   W'-•'""•"=""w.wNNN."MW.".WU~.V.V.>W'-VM"">W'''''
                                                                   I
                                                                                                                                                                                      Employer ldeiitiflcati~n number
                                                                                                                              Describe the iiature.of the .business
                                                                                                                                                                                      Do not include Socia[ Security n·umber or InN.
                Business Name

                                                                                                                                                                                      EIN: _ _        -------
                Number               Street
                                                                                                                              Name of accountant or bookkeeper                        Dates business existed


                                                                                                                                                                                  ' From      _ _ _ To _ __
                City                                                   State              ZIP Code
                                                                                                                                                                              ... j


  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

     D No
     D      Yes. Fill in the details below.

                                                                                                                              Date issued



                Name                                                                                                          MM/DD/YYYY



                Number               Street




                City                                                   State              ZIP Code




                          Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




      xC-c~   Signature of Debtor 1                                                                                                            Signature of Debtor 2


              Date           1- ~-/ ~                                                                                                          Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      ~          No
      D          Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      15J     No
      D       Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                                                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       page 12
